--------------------------------------------------------------------------------


 
 


 
TRUST INDENTURE
 


 
between
 


 
YORK COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY,
as Issuer


 
and
 


 
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Trustee


 
Dated as of October 1, 2006
 


 
 
 


$10,500,000
YORK COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
Exempt Facilities Revenue Bonds
Series 2006
(The York Water Company Project)





950597.7 10/31/06


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
ARTICLE I - DEFINITIONS
 
Section 1.1. Definitions.
Section 1.2. Certain Rules of Interpretation.
 
ARTICLE II - THE BONDS
 
Section 2.1. Authorized Amount and Issuance of Bonds; Disposition of Bond
Proceeds.
Section 2.2. Terms of the Bonds.
Section 2.3. Reserved.
Section 2.4. Reserved.
Section 2.5. Form of Bonds; Execution; Bonds Equally and Ratably Secured;
Limited Obligation of the Issuer.
Section 2.6. Authentication
Section 2.7. Registration, Transfer and Exchange.
Section 2.8. Mutilated, Destroyed, Lost or Stolen Bonds.
Section 2.9. Payments of Principal, Redemption Price and Interest; Persons
Entitled Thereto.
Section 2.10. Temporary Bonds.
Section 2.11. Cancellation of Surrendered Bonds.
Section 2.12. Acts of Registered Owners; Evidence of Ownership.
Section 2.13. Book Entry System.
Section 2.14. Payments to Cede & Co.; Payments to Beneficial Owners.
 
ARTICLE III - Debt Service Fund and Construction Fund
 
Section 3.1. Establishment of Funds and Accounts.
Section 3.2. Debt Service Fund.
Section 3.3. Return of Moneys from Non-Presentment of Bonds.
Section 3.4. Construction Fund.
Section 3.5. Debt Service Fund Moneys to be Held for All Registered Owners, With
Certain
Exceptions.
Section 3.6. Additional Accounts and Subaccounts.
 
ARTICLE IV - Investments, Tax Covenants
 
Section 4.1. Investment of Funds.
Section 4.2. Arbitrage Bond Covenant.
Section 4.3. Covenants Regarding Tax Exemption.
 
ARTICLE V - REDEMPTION OF BONDS
 
Section 5.1. Bonds Subject to Redemption.
Section 5.2. Selection of Bonds for Redemption.
Section 5.3. Notice of Redemption.
Section 5.4. Effect of Redemption.
Section 5.5. Purchase in Lieu of Redemption.
 
ARTICLE VI - REPRESENTATIONS AND COVENANTS OF THE ISSUER
 
Section 6.1. General Limitation; Issuer’s Representation.
Section 6.2. Payment of Bonds and Performance of Covenants.
Section 6.3. Enforcement of the Loan Agreement.
Section 6.4. No Personal Liability.
Section 6.5. Exemption from Federal Income Taxation.
Section 6.6. Corporate Existence; Compliance with Laws.
Section 6.7. Filings.
Section 6.8. Further Assurances.
Section 6.9. Inspection of Books.
 
ARTICLE VII - EVENTS OF DEFAULT AND REMEDIES
 
Section 7.1. Events of Default Defined.
Section 7.2. Acceleration and Annulment Thereof.
Section 7.3. Legal Proceedings by Trustee.
Section 7.4. Discontinuance of Proceedings by Trustee.
Section 7.5. Registered Owners May Direct Proceedings.
Section 7.6. Limitations on Actions by Registered Owners.
Section 7.7. Trustee May Enforce Rights Without Possession of Bonds.
Section 7.8. Remedies Not Exclusive.
Section 7.9. Delays and Omissions Not to Impair Rights.
Section 7.10. Application of Moneys.
Section 7.11. Trustee’s Right to Receiver.
Section 7.12. Trustee and Registered Owners Entitled to All Remedies.
Section 7.13. Waiver of Past Defaults.
 
ARTICLE VIII - The Trustee
 
Section 8.1. Certain Duties and Responsibilities of Trustee.
Section 8.2. Notice if Event of Default Occurs or Notice if Taxability Occurs.
Section 8.3. Certain Rights of Trustee.
Section 8.4. Not Responsible for Recitals or Issuance of Bonds.
Section 8.5. May Hold Bonds.
Section 8.6. Money Held in Trust.
Section 8.7. Corporate Trustee Required; Eligibility.
Section 8.8. Resignation and Removal of Trustee; Appointment of Successor.
Section 8.9. Acceptance of Appointment by Successor Trustee.
Section 8.10. Merger, Conversion, Consolidation or Succession to Business.
Section 8.11. Fees, Charges and Expenses of Trustee.
 
ARTICLE IX - AMENDMENTS AND SUPPLEMENTS
 
Section 9.1. Amendments and Supplements Without Registered Owners’ Consent.
Section 9.2. Amendments With Company and Registered Owners’ Consent.
Section 9.3. Amendments to Loan Agreement.
Section 9.4. Right to Payment.
 
ARTICLE X - DEFEASANCE
 
Section 10.1. Defeasance.
Section 10.2. Effect of Defeasance.
 
ARTICLE XI - MISCELLANEOUS PROVISIONS
 
Section 11.1. Limitations on Recourse; Immunity of Certain Persons.
Section 11.2. No Rights Conferred on Others.
Section 11.3. Illegal, Etc. Provisions Disregarded.
Section 11.4. Substitute Publication of Notice.
Section 11.5. Mailed Notice.
Section 11.6. Governing Law.
Section 11.7. Successors and Assigns.
Section 11.8. Action by Company.
Section 11.9. Headings and Subheadings for Convenience Only.
Section 11.10. Counterparts.
Section 11.11. Additional Notices to Rating Agencies.
Section 11.12. Insurance Provisions.



--
950597.7 10/31/06


--------------------------------------------------------------------------------




This Trust Indenture, dated as of October 1, 2006 (the “Indenture”) between the
YORK COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY, (the “Issuer”), a public
instrumentality of the Commonwealth of Pennsylvania (the “Commonwealth”) and a
public body corporate and politic organized and existing under the Pennsylvania
Economic Development Financing Law, as amended (as defined herein, the “Act”)
and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York state chartered bank
with trust powers duly organized and existing under the laws of the State of New
York with a corporate trust office in Harrisburg, Pennsylvania, as Trustee (the
“Trustee”),
 
W I T N E S S E T H :
 
WHEREAS, the Act declares that there is a critical need for the production of
water suitable for public use and consumption, that in order to insure
continuing supplies of water resources at reasonable rates, it is necessary to
provide additional means of financing projects directed to such production, and
that to protect the health, safety and general welfare of the people of the
Commonwealth and to further encourage economic development and efficiency within
the Commonwealth by providing basic services and facilities, it is necessary to
provide additional or alternative means of financing facilities for the
furnishing of water; and


WHEREAS, the Issuer is authorized to enter into agreements providing for the
loan financing of “projects” within the meaning of the Act that promote any of
the public purposes set forth in the Act; and


WHEREAS, the Issuer has determined to issue $10,500,000 aggregate principal
amount of its Exempt Facilities Revenue Bonds, Series 2006 (The York Water
Company Project) (the “Bonds”) to provide funds to loan to The York Water
Company (the “Company”) for the financing of (i) a portion of the Company’s 2006
Capital Budget, including, but not limited to the design, acquisition,
construction, improvement, renovation, equipping and installation of (a) various
structures, including distribution buildings, booster stations, pumping
stations, and various plant and ancillary buildings, (b) spillway upgrades,
standpipes, transmission and distribution mains, service lines, meters, fire
hydrants, and pumping, water treatment and purification equipment, and (c)
various other capital improvements, replacements and equipment for the Company’s
water system located throughout York County, Pennsylvania, and (ii) the payment
of all or a portion of the costs of issuance of the Bonds (the "Project"); and
 
WHEREAS, the Issuer has entered into a Loan Agreement dated as of
October 1, 2006 (including any supplements and amendments thereto, the “Loan
Agreement”) with the Company providing for the loan by the Issuer to the Company
of the proceeds of the Bonds for such purpose and the repayment of such loan by
the Company; and
 
WHEREAS, the Bonds and the interest thereon are and shall be payable from and
secured by a lien on and pledge of the Installment Loan Payments (as hereinafter
defined) to be made by the Company pursuant to the Loan Agreement in amounts
sufficient to pay at maturity or redemption the principal of, premium, if any,
and interest on the Bonds when due; and
 
WHEREAS, Financial Guaranty Insurance Company, a New York stock insurance
company, or any successor thereto (the “Bond Insurer”), has agreed to issue its
municipal bond new issue insurance policy (the “Bond Insurance Policy”)
unconditionally and irrevocably guaranteeing the payment when due of the
principal of and interest on the Bonds in accordance with the Bond Insurance
Policy; and
 
WHEREAS, all things necessary to make the Bonds, when issued, executed and
delivered by the Issuer and authenticated by the Trustee pursuant to this
Indenture, the valid, legal and binding special obligations of the Issuer, and
to constitute this Indenture a valid pledge of certain income and hereinafter
defined Revenues of the Issuer for the payment of the principal of, premium, if
any, and interest on the Bonds authenticated and delivered under this Indenture,
have been performed and the creation, execution and delivery of this Indenture,
and the creation, execution and issuance of the Bonds, subject to the terms
hereof, have in all respects been duly authorized;
 
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
 
That the Issuer in consideration of the premises, of the acceptance by the
Trustee of the trusts hereby created, of the mutual covenants herein contained
and of the purchase and acceptance of the Bonds by the Owners thereof, and for
other valuable consideration, the receipt of which is hereby acknowledged, and
in order to secure the payment of the principal of, premium, if any, and
interest on the Bonds according to their tenor and effect, and the performance
and observance by the Issuer of all the covenants and conditions herein and
therein contained (a) has executed and delivered this Indenture and (b) has
agreed to sell, assign, transfer, set over and pledge, and by these presents
does hereby sell, assign, transfer, set over and pledge unto Manufacturers and
Traders Trust Company, Harrisburg, Pennsylvania, as Trustee, and to its
successors in trust and its assigns forever, to the extent provided in this
Indenture, all of the right, title and interest of the Issuer in and to the Loan
Agreement (except for the Unassigned Issuer’s Rights as defined in the Loan
Agreement), and all the Revenues of the Issuer, and amounts on deposit in the
Construction Fund and Debt Service Fund as hereinafter in this Indenture
provided (collectively, the “Trust Estate”); provided, however, that nothing in
the Bonds or in this Indenture shall be construed as pledging the faith or
credit or taxing power of the Commonwealth, the County of York or any other
political subdivision of the Commonwealth, nor shall this Indenture or the Bonds
constitute a general obligation of the Issuer, or a debt of the Commonwealth,
the County of York or any political subdivision thereof;
 
TO HAVE AND TO HOLD the same unto the Trustee and its successors in trust
forever;
 
IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth for the
benefit and security of those who shall hold or own the Bonds issued hereunder,
or any of them, without preference of any of said Bonds over any others thereof
by reason of priority in the time of the issue or negotiation thereof or by
reason of the date or maturity thereof, or for any other reason whatsoever,
except as otherwise provided herein;
 
IT IS HEREBY COVENANTED, declared and agreed by and between the parties hereto,
that all such Bonds are to be issued, authenticated as required by this
Indenture, and delivered and that all property subject or to become subject
hereto, including the Revenues, is to be held and applied upon and subject to
the further covenants, conditions, uses and trusts hereinafter set forth; and
the Issuer, for itself and its successors, does hereby covenant and agree to and
with the Trustee and its successors in trust, for the benefit of those who shall
hold all of the Bonds, or any of them, as follows:
 
ARTICLE I  
 
Definitions
 
Section 1.1.  Definitions. 
 
Terms used in this Indenture with the initial letter capitalized shall have the
meanings specified in this Section 1.1 or if not defined in this Section 1.1,
shall have the meanings specified in the recitals or other provisions of the
Indenture as applicable. All words and terms used in this Indenture and not
defined herein shall, if defined in the Loan Agreement, have the meaning set
forth therein. The words “hereof,” “herein,” “hereto,” “hereby,” and “hereunder”
(except in the Form of Bond) refer to the entire Indenture. All words and terms
importing the singular number shall, where the context requires, import the
plural number and vice versa.
 
“Act” means the Pennsylvania Economic Development Financing Law (Act of
August 23, 1967 P. L. 251, No. 102), as amended. The Act is codified at 73 P.S.
§ 371 et seq.
 
“Act of Bankruptcy” means any of the following events:
 
(i)  The Company (or any Person obligated, as guarantor or otherwise, to make
payments under the Loan Agreement) shall (a) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or the like of the Company (or any such other Person obligated, as a
guarantor or otherwise, to make payments under the Loan Agreement) or of all or
any substantial part of its property, (b) commence a voluntary case under the
United States Bankruptcy Code, as now or hereafter in effect and including any
amendments thereto, or (c) file a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts; or
 
(ii)  A proceeding or case shall be commenced in any court of competent
jurisdiction, seeking (a) the liquidation, reorganization, dissolution,
winding-up, or composition or adjustment of debts, of the Company (or any Person
obligated, as guarantor or otherwise, to make payments under the Loan
Agreement), (b) the appointment of a trustee, receiver, custodian, liquidator or
the like of the Company (or any Person obligated, as a guarantor or otherwise,
to make payments under the Loan Agreement) or of all or any substantial part of
its property, or (c) similar relief in respect of the Company (or any such other
Person obligated, as a guarantor or otherwise, to make payments under the Loan
Agreement) under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts.
 
“Administrative Expenses” means fees and expenses of the Trustee and the Issuer
including, without limitation, the reasonable fees and expenses of their counsel
and other professional advisors.
 
“Authorized Representative” means (i) in the case of the Issuer, each person at
the time designated to act on behalf of the Issuer by the most recent written
certificate furnished to the Company and the Trustee containing the specimen
signature of such person and signed on behalf of the Issuer by its Secretary or
Assistant Secretary; and (ii) with respect to each person at the time designated
to act on behalf of any other Person (e.g., the Company or the Trustee), by
written certificate furnished to the Trustee containing the specimen signature
of such other person and signed on behalf of such person, in case of a
partnership by each of its general partners (or any other person authorized to
sign on behalf of such Partnership) and in the case of a corporation by a person
authorized by such corporation to deliver such certificates.
 
“Authorized Denominations” means, $5,000 and any whole multiple thereof.
 
“Beneficial Owners” means the owners of beneficial interests in the Bonds while
Bonds are held by a Securities Depository.
 
“Bond Counsel” means any firm of nationally recognized bond counsel selected by
the Issuer and not unsatisfactory to the Trustee or the Company.
 
“Bond Documents” means the Financing Documents and all other agreements,
certificates, documents and instruments delivered in connection with any of the
Financing Documents.
 
“Bond Insurance Policy” means the municipal bond new issue insurance policy
issued by the Bond Insurer that guarantees payment of principal of and interest
on the Bonds.
 
“Bond Insurer” means Financial Guaranty Insurance Company, a New York stock
insurance company, or any successor thereto.
 
“Bond Obligations” means the Debt Service due and payable and to become due and
payable, and any other amounts which may be owed by the Company to, or on behalf
of, the Issuer or the Trustee under the Bond Documents.
 
“Bond Resolution” means the resolution of the governing body of the Issuer
adopted on October 3, 2006, authorizing the issuance of the Bonds.
 
“Bonds” means the York County Industrial Development Authority’s Exempt
Facilities Revenue Bonds, Series 2006 (The York Water Company Project)
authorized hereunder.
 
“Business Day” means any day which is not (a) a Saturday, a Sunday or in the
City of New York, New York, or the city in which the corporate trust operations
office of the Trustee or any duly appointed Paying Agent or the office of the
Trustee at which this Indenture is being administered is located, a day on which
banks are authorized or required by law or executive order to be closed, or
(b) a day on which the New York Stock Exchange is closed.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Construction Fund” means the fund of that name created pursuant to Section 3.1
hereof.
 
“Dated Date” means October 27, 2006 with respect to the Bonds.
 
“Debt Service” means the principal of, premium, if any, and interest on the
Bonds.
 
“Debt Service Fund” means the special fund of that name created pursuant to
Section 3.1 hereof.
 
“Department” means the Department of Community and Economic Development of the
Commonwealth.
 
“Determination of Taxability” means a Final Determination by the Internal
Revenue Service or by a court of competent jurisdiction in the United States
that, as a result of failure by the Company to observe or perform any covenant,
condition or agreement on its part to be observed or performed under the Loan
Agreement or as a result of the inaccuracy of any representation or agreement
made by the Company under the Loan Agreement, the interest payable on any Bond
is includable in the gross income of the Registered Owner or Beneficial Owner of
such Bond (other than a Registered Owner or Beneficial Owner who is a
“substantial user” of the Project or a “related person” within the meaning of
Section 147(a) of the Code).
 
“DTC” means The Depository Trust Company, acting as Securities Depository, as
set forth in Section 2.13 hereof.
 
“DTC Participant” shall have the meaning assigned from time to time by DTC when
used by DTC in reference to a “DTC Participant.”
 
“Event of Default” means any of the events described in Section 7.1 hereof.
 
“Favorable Opinion of Bond Counsel” means an opinion of Bond Counsel addressed
to the Issuer and the Trustee to the effect that the action proposed to be taken
is authorized or permitted by the laws of the Commonwealth and this Indenture
and will not, in and of itself, adversely affect any exclusion of interest on
the Bonds from gross income of the owners thereof for federal income tax
purposes.
 
“Final Determination” means, with respect to a private letter ruling or a
technical advice memorandum of the Internal Revenue Service, written notice
thereof in a proceeding in which the Company had an opportunity to participate
and, otherwise, means written notice of a determination from which no further
right of appeal exists or from which no appeal is timely filed with the next
level of administrative or judicial review in a proceeding to which the Company
was a party or in which the Company had the opportunity to participate.
 
“Financing Documents” means this Indenture, the Loan Agreement, the Tax
Documents and the Bonds.
 
“Government Obligations” means any one or more of the following:
 
(i)  Securities that are direct obligations of the United States of America or
securities the timely payment of whose principal and interest is unconditionally
guaranteed by the full faith and credit of the United States of America, trust
receipts or other evidence of a direct claim upon the instruments described
above, including but not limited to CATS (Certificates of Accrual on Treasury
Securities), TIGRS (Treasury Investment Growth Receipts) and Government Trust
Certificates; or
 
(ii)  To the extent permitted by law for the particular investment contemplated,
pre-refunded municipal obligations meeting the conditions set forth in (a)
through (e) below:
 
(a)  the municipal obligations are (i) not subject to redemption prior to
maturity or (ii) the trustee for such municipal obligations has been given
irrevocable instructions concerning their calling and redemption and the issuer
of such municipal obligations has covenanted not to redeem such bonds other than
as set forth in such instructions; and
 
(b)  the municipal obligations are secured by cash or non-callable United States
Government Obligations that may be applied only to interest, principal and
premium payments of such municipal obligations; and
 
(c)  the principal of and interest on such United States Government Obligations
(plus any cash in an escrow fund) are sufficient to meet all of the liabilities
of the municipal obligations; and
 
(d)  the cash and/or United States Government Obligations serving as security
for the municipal obligations are held by an escrow agent or trustee; and
 
(e)  the United States Government Obligations are not available to satisfy any
other claims, including those against the trustee or escrow agent.
 
“Indenture” means this Trust Indenture dated as of October 1, 2006, as hereafter
amended and supplemented by any Supplemental Indenture.
 
“Interest Payment Date” means, with respect to the Bonds, April 1 and October 1
of each year, commencing April 1, 2007.
 
“Investment Securities” means and includes any of the following securities on
which neither the Company nor any of its subsidiaries is the obligor:
(a) Government Obligations or obligations of any United States Government
Related Entity or obligations guaranteed or insured as to principal and interest
by the United States of America or any United States Government Related Entity;
“United States Government-Related Entity” shall mean the Export-Import Bank of
the United States, Farmers Home Administration, Federal Housing Administration,
General Services Administration, Government National Mortgage Association,
Federal National Mortgage Association, each Federal Home Loan Bank, Federal Home
Loan Mortgage Corporation, each Federal Land Bank, each Federal Intermediate
Credit Bank, Banks for Cooperatives and the Farm Credit System and The Student
Loan Marketing Association; (b) obligations of a state, a territory, or a
possession of the United States, or any political subdivision of any of the
foregoing or of the District of Columbia as described in Section 103 of the
Code, and rated not less than “A2” by Moody’s or “A” by another Nationally
Recognized Statistical Rating Organization (“NRSRO”); split rated investments
where one of the ratings falls below the minimum rating set forth above are not
permitted; (c) domestic and eurodollar time deposits, overnight deposits,
certificates of deposit and banker’s acceptances (i) maintained at or issued by
any office or branch of any bank or trust company organized or licensed under
the laws of the United States of America or any state thereof which bank or
trust company has capital, surplus and undivided profits of at least
$500,000,000, or (ii) maintained at or issued by any bank organized under the
laws of a jurisdiction outside of the United States of America provided that the
long term securities of such bank or trust company are rated A or higher (A2 in
the case of Moody’s) by at least one NRSRO, in each case maturing not more than
360 days from the date of acquisition thereof; split rated investments where one
of the ratings falls below the minimum rating set forth above are not permitted;
(d) commercial paper and other instruments that are rated, or that are issued or
guaranteed by an issuer that is rated, in the highest, short term category by at
least two NRSROs (A-1 shall be deemed to be the highest short term rating for
Standard and Poor’s) and maturing not more than 270 days from the date of
acquisition thereof; (e) corporate notes and bonds rated “A” or higher (A2 in
the case of Moody’s) by two or more NRSROs maturing not more than 364 days from
the date of acquisition thereof; split ratings where one of the ratings falls
below the minimum rating set forth above are not permitted; (f) repurchase and
reverse repurchase agreements with any bank (or a broker-dealer subsidiary of
affiliate of such bank), provided such bank has combined capital, surplus and
undivided profits of at least $500,000,000, or any primary dealer of United
States government securities provided that the collateral is limited to the
investments described in (a) above; (g) shares of any money market mutual fund
registered with the Securities and Exchange Commission as an investment company
under the Investment Advisors Act of 1940, as amended, including any such fund
which is managed by the Trustee or one of its affiliates or subsidiaries,
including, without limitation, any mutual fund for which the Trustee or an
affiliate of the Trustee serves as investment manager, administrator,
shareholder servicing agent, and/or custodian or subcustodian, notwithstanding
that (i) the Trustee or an affiliate of the Trustee receives fees from such
funds for services rendered, (ii) the Trustee charges and collects fees for
services rendered pursuant to this Indenture, which fees are separate from the
fees received from such funds, and (iii) services performed for such funds and
pursuant to this Indenture may at times duplicate those provided to such funds
by the Trustee or its affiliates; and (h) as otherwise permitted by Commonwealth
law for such funds.
 
“Issue Date” means the date on which the Bonds are first authenticated and
delivered to the initial purchasers against payment therefor.
 
“Loan Agreement” means the Loan Agreement dated as of October 1, 2006 between
the Issuer and the Company, as hereafter amended and supplemented by any
Supplemental Loan Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, its successors and their
assigns, and, if such corporation shall be dissolved or liquidated or shall no
longer perform the functions of a securities rating agency, “Moody’s” shall be
deemed to refer to any other nationally recognized securities rating agency
designated by the Company by written notice to the Trustee and the Issuer.
 
“Outstanding” when used with reference to Bonds means all Bonds authenticated
and delivered under this Indenture as of the time in question, except:
 
(a)  All Bonds theretofore canceled or required to be canceled under
Section 2.11 hereof;
 
(b)  Bonds for the payment or redemption of which provision has been made in
accordance with Article X hereof; provided that, if such Bonds are being
redeemed, the required notice of redemption shall have been given or provision
satisfactory to the Trustee shall have been made therefor; and
 
(c)  Bonds in substitution for which other Bonds have been authenticated and
delivered pursuant to Article II hereof.
 
In determining whether the Registered Owners of a requisite aggregate principal
amount of Bonds Outstanding have concurred in any request, demand,
authorization, direction, notice, consent or waiver under the provisions hereof,
Bonds which are owned of record by the Company or any affiliate thereof shall be
disregarded and deemed not to be Outstanding hereunder for the purpose of any
such determination (except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Bonds which the Trustee knows to be so owned or
held shall be disregarded) unless all Bonds are owned by the Company or any
affiliate thereof, in which case such Bonds shall be considered outstanding for
the purpose of such determination. For the purpose of this definition, an
“affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and “control,” when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Paying Agent” means, initially, the Trustee and any successor.
 
“Person” means an individual, a corporation, a partnership, an association, a
joint stock company, a trust, any unincorporated organization, a governmental
body or a political subdivision, a municipal corporation, public corporation or
any other group or organization of individuals.
 
“Rating Agency” means Moody’s or S&P.
 
“Rebate Fund” means the separate fund, if any, created pursuant to the Tax
Documents at the request of the Company and held by the Trustee but not as part
of the Trust Estate under this Indenture.
 
“Register” means the registration books of the Issuer described in
Section 2.7(a) hereof.
 
“Registered Owner” or “Bondholder” or “Owner” means the Person in whose name any
Bond is registered pursuant to Section 2.7(a) hereof.
 
“Regular Record Date” means, with respect to the Bonds, the close of business on
the fifteenth day of the month immediately preceding the Interest Payment Date.
 
“Regulations” means the applicable proposed, temporary or final Income Tax
Regulations promulgated under the Code, as such regulations may be amended or
supplemented from time to time.
 
“Revenues of the Issuer” or “Revenues” means and includes all payments by or on
behalf of the Company, including specifically the Installment Loan Payments,
under the Loan Agreement to be paid into the Debt Service Fund and all receipts
of the Trustee credited against such payments, but not including payments with
respect to the indemnification or reimbursement of certain expenses of the
Trustee under Section 6.5 of the Loan Agreement and of the Issuer under Sections
6.6, 7.1 and 8.3 of the Loan Agreement or under any other guaranty or
indemnification agreement.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., a corporation organized and existing under the laws of the
State of New York, its successors and their assigns, and, if such corporation
shall be dissolved or liquidated or shall no longer perform the functions of a
securities rating agency, “S&P” shall be deemed to refer to any other nationally
recognized securities rating agency designated by the Company, by notice to the
Issuer and the Trustee.
 
“Securities Depository” means any “clearing agency” registered under Section 17A
of the Securities Exchange Act of 1934, as amended.
 
“Special Mandatory Redemption” means any redemption of Bonds made pursuant to
Section 5.1(b) hereof.
 
“Special Record Date” means the Special Record Date established by the Trustee
pursuant to Section 2.9(b)(iii) hereof with respect to payment of overdue
interest.
 
“Supplemental Indenture” means any supplement to this Indenture delivered
pursuant to Article IX hereof.
 
“Supplemental Loan Agreement” means any supplement to the Loan Agreement entered
into pursuant to Section 9.3 hereof.
 
“Tax Documents” means the Tax Certificate as to Arbitrage and Instructions as to
Compliance with Provisions of Section 103(a) of the Internal Revenue Code of
1986, as amended, of the Company and the Issuer, dated as of the issuance date
of the Bonds, and such other documents as Bond Counsel may require to be
executed and delivered in connection with the issuance of the Bonds relating to
their tax status under the Code.
 
“Trust Estate” means the trust estate as defined in the granting clauses in this
Indenture.
 
“Underwriting Agreement” means, with respect to the Bonds, the Purchase Contract
dated October 18, 2006 among the Issuer, the Company and Janney Montgomery Scott
LLC, as underwriter, providing for the purchase and sale of the Bonds.
 
“United States Government Obligations” means direct obligations of, or
obligations the full and timely payment of which are unconditionally guaranteed
by, the United States of America.
 
Section 1.2.  Certain Rules of Interpretation.
 
(a)  The definitions set forth in Article I and in the Loan Agreement shall be
equally applicable to both the singular and plural forms of the terms therein
defined and shall cover all genders.
 
(b)  “Herein,” “hereby,” “hereunder,” “hereof,” “hereinbefore,” “hereinafter”
and other equivalent words refer to this Indenture and not solely to the
particular Article, Section or Subdivision hereof in which such word is used.
 
(c)  Reference herein to an article number (e.g., Article IV) or a section
number (e.g., Section 6.2) shall be construed to be a reference to the
designated article number or section number hereof unless the context or use
clearly indicates another or different meaning or intent.
 
(d)  Words of the masculine gender shall mean and include correlative words of
the feminine and neuter genders and words importing the singular number shall
mean and include the plural number and vice versa.
 
(e)  Words importing persons shall include firms, associations, partnerships
(including limited partnerships), trusts, corporations and other legal entities,
including public bodies, as well as natural persons.
 
(f)  Any headings preceding the text of the several Articles and Sections of
this Indenture, and any table of contents appended to copies hereof, shall be
solely for convenience of reference and shall not constitute a part of this
Indenture, nor shall they affect its meaning, construction or effect.
 
(g)  References to statutes or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending or replacing the
statute or regulation referred to; and references to agreements and other
contractual instruments shall be deemed to include any exhibits and appendices
attached thereto and all amendments, supplements and other modifications to such
instruments, but only to the extent such amendments, supplements and other
modifications are not prohibited by the terms of this Indenture.
 
(h)  Whenever in this Indenture, the Issuer, the Company or the Trustee is named
or referred to, it shall include, and shall be deemed to include, its respective
successors and assigns whether so expressed or not. All of the covenants,
stipulations, obligations and agreements by or on behalf of, and other
provisions for the benefit of, the Issuer, the Company and the Trustee contained
in this Indenture shall inure to the benefit of such respective successors and
assigns, bind and shall, inure to the benefit of any officer, board, commission,
authority, agency or instrumentality to whom or to which there shall be
transferred by or in accordance with law any right, power or duty of the Issuer
or of its successors or assigns, the possession of which is necessary or
appropriate in order to comply with any such covenants, stipulations,
obligations, agreements or other provisions of this Indenture.
 
(i)  Every “request,” “order,” “demand,” “application,” “appointment,” “notice,”
“statement,” “certificate,” “consent,” “direction” or similar action hereunder
by persons referred to herein shall, unless the form thereof is specifically
provided, be in writing and signed by an Authorized Representative of the person
giving it.
 
ARTICLE II  
 
The Bonds
 
Section 2.1.  Authorized Amount and Issuance of Bonds; Disposition of Bond
Proceeds. 
 
Upon the execution and delivery of this Indenture, the Issuer shall execute the
Bonds and deliver them to the Trustee for authentication. At the written
direction of the Issuer, the Trustee shall authenticate the Bonds, and deliver
them to the purchasers thereof upon receipt by the Trustee of the amount due the
Issuer for the initial delivery of the Bonds pursuant to the terms of the
Underwriting Agreement by wire transfer of immediately available funds. The
proceeds of the Bonds shall be deposited by the Trustee in a settlement account
and disbursed or transferred as follows: (a) transfer to the Debt Service Fund,
established pursuant to Section 3.1 hereof, a sum equal to the accrued interest,
if any, paid by the initial purchasers of the Bonds; (b) disburse amounts set
forth in a Closing Statement executed by the Issuer and the Company to pay Costs
of Issuance of the Bonds; and (c) transfer to the Construction Fund, established
pursuant to Section 3.1 hereof, the balance of the proceeds received from the
initial purchasers of the Bonds. The total principal amount of the Bonds that
may be issued hereunder is hereby expressly limited to $10,500,000, except as
provided in Section 2.8 hereof.
 
Section 2.2.  Terms of the Bonds. 
 
The Bonds shall be designated “York County Industrial Development Authority
Exempt Facilities Revenue Bonds, Series 2006 (The York Water Company Project)”
and shall be issuable only as fully registered Bonds without coupons in
Authorized Denominations. Unless the Issuer shall otherwise direct, the Bonds
shall be numbered separately from 1 upward. The Bonds shall be dated as of
October 27, 2006 and shall mature, subject to prior redemption upon the terms
and conditions hereinafter set forth, on October 1, 2036. The Bonds shall bear
interest at the rate of four and three-fourths percent (4.75%) per annum, from
and including the date thereof until payment of the principal or redemption
price thereof shall have been made or provided for in accordance with the
provisions hereof, whether at maturity, upon redemption or otherwise. Each Bond
shall bear interest on overdue principal and premium, if any, and, to the extent
permitted by law, on overdue interest at the rate of interest borne by the
Bonds.


Optional Redemption. The Bonds shall be subject to redemption by the Issuer, at
the direction of the Company, on or after October 1, 2016, in whole or in part
at any time, in Authorized Denominations, at a redemption price of 100% of the
principal amount redeemed plus accrued interest, if any, to the redemption date.


Special Mandatory Redemption. The Bonds are also subject to Special Mandatory
Redemption as set forth in Section 5.1(b) hereof.


Section 2.3.  Reserved. 
 
Section 2.4.  Reserved. 
 
Section 2.5.  Form of Bonds; Execution; Bonds Equally and Ratably Secured;
Limited Obligation of the Issuer. 
 
(a)  The Bonds shall be substantially in the form of Exhibit A attached to this
Indenture and made a part hereof, with appropriate insertions, deletions and
modifications to reflect the terms of the Bonds. The Bonds shall be executed on
behalf of the Issuer with the manual or facsimile signature of its Chairman or
Vice Chairman and attested by the manual or facsimile signature of its Secretary
or Assistant Secretary, and shall have impressed or imprinted thereon the
official seal of the Issuer or a facsimile thereof. All authorized facsimile
signatures shall have the same force and effect as if manually signed. In case
any official whose signature or a facsimile of whose signature shall appear on
the Bonds shall cease to be such official before the delivery of such Bonds,
such signature or such facsimile shall nevertheless be valid and sufficient for
all purposes, the same as if such official had remained in office until
delivery.
 
(b)  The Bonds shall be equally and ratably secured under the Indenture, except
as otherwise expressly provided herein. The Bonds, together with premium, if
any, and interest thereon, shall be special, limited obligations of the Issuer
secured by the Trust Estate and payable solely from the Revenues (except to the
extent paid out of moneys attributable to the Bond proceeds or the income from
the temporary investment thereof) and shall be a valid claim of the respective
owners thereof only against the Debt Service Fund and the Construction Fund and
the Revenues, which Revenues shall be used for no other purpose than to pay the
principal of, and premium, if any, and interest on, the Bonds, except as may be
otherwise expressly authorized in this Indenture. The Bonds are limited
obligations of the Issuer and are payable solely from amounts payable by the
Company under the Loan Agreement and any funds held under the Indenture and
available for such payment. Neither the Commonwealth of Pennsylvania, the County
of York nor any political subdivision thereof is or shall be obligated to pay
the principal of or premium, if any, or interest on the Bonds, and the Bonds
shall not be deemed an obligation of the Commonwealth of Pennsylvania, the
County of York or any political subdivision thereof. Neither the faith and
credit nor the taxing power of the Commonwealth of Pennsylvania, the County of
York or any political subdivision thereof is pledged to the payment of the
principal of or premium, if any, or the interest on the Bonds. The Issuer has no
taxing power.
 
(c)  All covenants, promises, agreements, duties and obligations of the Issuer
set forth in the Financing Documents shall be solely the covenants, promises,
agreements, duties and obligations of the Issuer and shall not be deemed to be,
or be, the covenants, promises, agreements, duties or obligations of any member,
officer, employee or agent of the Issuer or the Commonwealth in his or her
individual capacity, and no recourse shall be had for the payment of the
principal of, or interest on the Bonds or any other amount payable hereunder or
in connection herewith, or for any claim based hereon or on the Bonds or the
Loan Agreement, against any such member, officer, employee or agent in his or
her individual capacity.
 
Section 2.6.  Authentication 
 
No Bonds shall be valid for any purpose hereunder until the certificate of
authentication printed thereon is duly executed by the manual signature of an
authorized signatory of the Trustee, acting as authenticating agent. Such
authentication or registration shall be proof that the Registered Owner is
entitled to the benefit of the trusts hereby created. The certificate of the
Trustee may be executed by any person authorized by the Trustee, and it shall
not be necessary that the same authorized person sign the certificates of
authentication of all Bonds.
 
Section 2.7.  Registration, Transfer and Exchange.
 
(a)  The ownership of each Bond shall be recorded in the registration books of
the Issuer, which books shall be kept by the Trustee, acting as bond registrar,
at its designated corporate trust operations office and shall contain such
information as is necessary for the proper discharge of the duties of the
Trustee hereunder.
 
(b)  Bonds may be transferred or exchanged as follows: Any Bond may be
transferred if endorsed for such transfer by the Registered Owner thereof and
surrendered by such Registered Owner or his duly appointed attorney to the
Trustee at its designated corporate trust operations office, whereupon the
Trustee shall authenticate and deliver to the transferee a new Bond or Bonds in
the same denominations as the Bond surrendered for transfer or in different
Authorized Denominations equal in the aggregate to the principal amount of the
surrendered Bond.
 
(i)  Any Bond or Bonds may be exchanged for one or more Bonds and in the same
principal amount, but in a different Authorized Denomination or Authorized
Denominations. Each Bond so to be exchanged shall be surrendered by the
Registered Owner thereof or his duly appointed attorney to the Trustee at its
designated corporate trust operations office, whereupon a new Bond or Bonds
shall be authenticated and delivered to the Registered Owner.
 
(ii)  In the case of any Bond properly surrendered for partial redemption, the
Trustee shall authenticate and deliver a new Bond in exchange therefor, such new
Bond to be in an Authorized Denomination equal to the unredeemed principal
amount of the surrendered Bond without cost to the Owner; provided that, at its
option, the Trustee may certify the amount and date of partial redemption upon
the partial redemption certificate, if any, printed on the surrendered Bond and
return such surrendered Bond to the Registered Owner in lieu of an exchange.
 
(iii)  No additional resolutions need be adopted by the governing body of the
Issuer or any other body or person so as to accomplish the foregoing conversion
and exchange or replacement of any Bond or portion thereof, and the Trustee
shall provide for the completion, authentication, and delivery of the substitute
Bonds in the manner prescribed herein.
 
Except as provided in subparagraph (iii) above, the Trustee shall not be
required to effect any transfer or exchange during the fifteen (15) days
immediately preceding the date of mailing of any notice of redemption or at any
time following the mailing of any such notice in the case of Bonds selected for
such redemption. No charge shall be imposed upon Registered Owners in connection
with any transfer or exchange, except for taxes or governmental charges related
thereto. No transfers or exchanges shall be valid for any purposes hereunder
except as provided above.
 
Section 2.8.  Mutilated, Destroyed, Lost or Stolen Bonds. 
 
(a)  If any Bond is mutilated, lost, stolen or destroyed, the Registered Owner
thereof shall be entitled to the issuance of a substitute Bond provided that:
 
(i)  in all cases, the Registered Owner must provide indemnity to the Issuer,
the Company and the Trustee satisfactory to each such party to be indemnified
against any and all claims arising out of or otherwise related to the issuance
of substitute Bonds pursuant to this Section;
 
(ii)  in the case of a mutilated Bond the Registered Owner shall surrender the
Bond to the Trustee for cancellation; and
 
(iii)  in the case of a lost, stolen or destroyed Bond, the Registered Owner
shall provide evidence, satisfactory to the Trustee, of the ownership and the
loss, theft or destruction of the affected Bond.
 
Upon compliance with the foregoing, a new Bond of like tenor and denomination,
executed by the Issuer, shall be authenticated by the Trustee and delivered to
the Registered Owner, all at the expense of the Registered Owner to whom the
substitute Bond is delivered. Notwithstanding the foregoing, the Trustee shall
not be required to authenticate and deliver any substitute for a Bond which has
been called for redemption or which has matured or is about to mature and, in
any such case, the principal or redemption price then due or becoming due shall
be paid by the Trustee in accordance with the terms of the mutilated, lost,
stolen or destroyed Bond without substitution therefor.
 
(b)  Every Bond issued pursuant to this Section 2.8 shall constitute an
additional contractual obligation of the Issuer, whether or not the Bond alleged
to have been destroyed, lost or stolen shall be at any time enforceable by
anyone, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Bonds duly issued hereunder.
 
(c)  All Bonds shall be held and owned upon the express condition that the
foregoing provisions are exclusive with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Bonds, and shall preclude any and all other
rights or remedies, unless expressly inconsistent with any law or statute
existing or hereafter enacted with respect to the replacement or payment of
negotiable instruments, investments or other securities without their surrender.
 
Section 2.9.  Payments of Principal, Redemption Price and Interest; Persons
Entitled Thereto. 
 


(a)  The principal or redemption price of each Bond shall be payable in lawful
money of the United States of America upon surrender of such Bond to the
designated corporate trust operations office of the Trustee, initially in
Harrisburg, Pennsylvania. Such payments shall be made to the Registered Owner of
the Bond so surrendered, as shown on the registration books maintained by the
Trustee on the date of payment.
 
(b)  Each Bond shall bear interest and be payable in lawful money of the United
States of America as to interest as follows:
 
(i)  Each Bond shall bear interest (A) from the date of authentication, if
authenticated on an Interest Payment Date to which interest has been paid or
duly provided for, or (B) from the last preceding Interest Payment Date to which
interest has been paid or duly provided for (or the Dated Date if no interest
thereon has been paid) in all other cases.
 
(ii)  Subject to the provisions of subparagraph (iii) below, the interest due on
any Bond on any Interest Payment Date shall be paid to the Registered Owner of
such Bond as shown on the registration books kept by the Trustee as of the
Regular Record Date. The amount of interest payable on any Interest Payment Date
shall be computed on the basis of a 360-day year of twelve (12) 30-day months.
 
(iii)  If the funds available under this Indenture are insufficient on any
Interest Payment Date to pay the interest then due, the Regular Record Date
shall no longer be applicable with respect to the Bonds. If sufficient funds for
the payment of such overdue interest thereafter become available, the Trustee
shall immediately establish a special interest payment date for the payment of
the overdue interest and a Special Record Date (which shall be a Business Day)
for determining the Registered Owners entitled to payments. Notice of such date
so established shall be mailed by the Trustee to each Owner at least ten (10)
days prior to the Special Record Date, but not more than thirty (30) days prior
to the special interest payment date. The overdue interest shall be paid on the
special interest payment date to the Registered Owners, as shown on the
registration books kept by the Trustee as of the close of business on the
Special Record Date.
 
(c)  Interest due at the maturity or redemption of the Bonds shall be paid only
upon presentation and surrender of Bonds at the corporate trust operations
office of the Trustee in Harrisburg, Pennsylvania or such other office as may be
designated by the Trustee in writing to the Issuer, the Company and the Owners
of the Bonds.
 
(d)  All Bonds issued hereunder are and are to be, to the extent provided in
this Indenture, equally and ratably secured by this Indenture without
preference, priority or distinction on account of the actual time or times of
the authentication, delivery or maturity of the Bonds so that, subject as
aforesaid, all Bonds at any time Outstanding hereunder shall have the same
right, lien and preference under and by virtue of this Indenture and shall all
be equally and ratably secured hereby with like effect as if they had all been
executed, authenticated and delivered simultaneously on the date hereof, whether
the same, or any of them, shall actually be disposed of at such date, or whether
they, or any of them, shall be disposed of at some future date.
 
Section 2.10.  Temporary Bonds. 
 
Pending preparation of definitive Bonds, the Issuer may issue, in lieu of
definitive Bonds, one or more temporary printed or typewritten Bonds in
Authorized Denominations, of substantially the tenor recited above. At the
written request of the Issuer, the Trustee shall authenticate definitive Bonds
in exchange for and upon surrender of an equal principal amount of temporary
Bonds. Until so exchanged, temporary Bonds shall have the same rights, remedies
and security hereunder as definitive Bonds. Temporary Bonds shall be numbered
consecutively upward from TR-1.
 
Section 2.11.  Cancellation of Surrendered Bonds. 
 
The Trustee shall cancel (a) all Bonds surrendered for transfer or exchange, for
payment at maturity or for redemption (unless the surrendered Bond is to be
partially redeemed and the Trustee elects to return the Bond, certified as to
the partial redemption, to the Registered Owner thereof pursuant to
Section 2.7(b)(ii)), and (b) all Bonds purchased at the direction of the Company
and surrendered to the Trustee for cancellation. The Trustee shall deliver to
the Issuer a certificate of cancellation in respect of all Bonds canceled in
accordance with this Section.
 
Section 2.12.  Acts of Registered Owners; Evidence of Ownership. 
 
Any action to be taken by Registered Owners may be evidenced by one or more
concurrent written instruments of similar tenor signed or executed by such
Registered Owners in person or by an agent appointed in writing. The fact and
date of the execution by any Person of any such instrument may be proved by
acknowledgment before a notary public or other officer empowered to take
acknowledgments or by an affidavit of a witness to such execution. Any action by
the Registered Owner of any Bond shall bind all future Registered Owners of the
same Bond in respect of anything done or suffered by the Issuer or the Trustee
in pursuance thereof.
 
Section 2.13.  Book Entry System. 
 
(a)  DTC will act as Securities Depository for the Bonds. The Bonds shall be
initially issued in the form of a single fully registered Bond registered in the
name of Cede & Co. (DTC’s partnership nominee). So long as Cede & Co. is the
Registered Owner of the Bonds, as nominee of DTC, references herein to
Registered Owners, Bondholders or holders or Owners of the Bonds shall mean Cede
& Co. and shall not mean the beneficial owners of the Bonds.
 
(b)  The ownership interest of each of the Beneficial Owners of the Bonds will
be recorded through the records of a DTC Participant. Transfers of beneficial
ownership interests in the Bonds which are registered in the name of Cede & Co.
will be accompanied by book entries made by DTC and, in turn, by the DTC
Participants who act on behalf of the Beneficial Owners of the Bonds.
 
(c)  With respect to Bonds registered in the name of Cede & Co., DTC’s
partnership nominee, the Issuer and the Trustee shall have no responsibility or
obligation to any DTC Participant or to any person on behalf of whom such a DTC
Participant holds an interest in the Bonds, except as provided in this
Indenture. Without limiting the immediately preceding sentence, the Issuer and
the Trustee shall have no responsibility or obligation with respect to (i) the
accuracy of the records of DTC, Cede & Co. or any DTC Participant with respect
to any ownership interest in the Bonds, (ii) the delivery to any DTC Participant
or any other person, other than a Bondholder, as shown on the registration
books, of any notice with respect to the Bonds, including any notice of
redemption, or (iii) the payment to any DTC Participant or any other person,
other than a Registered Owner, as shown in the registration books of any amount
with respect to principal of, premium, if any, or interest on, the Bonds.
 
(d)  Notwithstanding any other provisions of this Indenture to the contrary, the
Issuer and the Trustee shall be entitled to treat and consider the person in
whose name each Bond is registered in the registration books as the absolute
owner of such Bond for the purpose of payment of principal, premium, if any, and
interest with respect to such Bond, for the purpose of giving notices of
redemption and other matters with respect to such Bond, for the purpose of
registering transfers with respect to such Bond, and for all other purposes
whatsoever. The Trustee shall pay all principal of, premium, if any, and
interest on the Bonds only to or upon the order of the respective owners, as
shown in the registration books as provided in this Indenture, or their
respective attorneys duly authorized in writing, and all such payments shall be
valid and effective to fully satisfy and discharge the Issuer’s obligations with
respect to payment of principal of, premium, if any, and interest on, the Bonds
to the extent of the sum or sums so paid.
 
(e)  No person other than a Registered Owner, as shown in the registration
books, shall receive a Bond certificate evidencing the obligation of the Issuer
to make payments of principal, premium, if any, and interest, pursuant to this
Indenture.
 
(f)  Any provision of this Indenture permitting or requiring the delivery of
Bonds shall, while the book-entry system is in effect, be satisfied by the
notation on the books of DTC or a DTC Participant, if applicable, of the
transfer of the Beneficial Owner’s interest in such Bond.
 
(g)  So long as the book-entry system is in effect, the Trustee and the Issuer
shall comply with the terms of the Letter of Representations, a copy of which is
attached hereto as Exhibit B and made a part hereof, or an alternate Letter of
Representations as required by DTC.
 
(h)  DTC may determine to discontinue providing its service with respect to the
Bonds at any time by giving reasonable written notice and all relevant
information on the Beneficial Owners of the Bonds to the Issuer or the Trustee.
If there is no successor Securities Depository appointed by the Issuer, the
Trustee shall authenticate and deliver Bonds to the Beneficial Owners thereof in
accordance with the information respecting the Beneficial Owners provided to the
Trustee by DTC, but without any liability on the part of the Issuer or the
Trustee for the accuracy of such information. The Issuer, at the direction of
the Company, may determine not to continue participation in the system of book
entry transfers through DTC (or a successor Securities Depository) at any time
by giving reasonable written notice to DTC (or a successor Securities
Depository) and the Trustee. In such event, the Issuer shall execute and deliver
to the Trustee, and the Trustee shall authenticate and deliver the Bonds to the
Beneficial Owners thereof in accordance with the information respecting the
Beneficial Owners provided to the Trustee by DTC, but without any liability on
the part of the Issuer or the Trustee for the accuracy of such information.
 
The Chairman or Vice Chairman of the Issuer is hereby authorized to execute any
additional Letter of Representations or similar document necessary from time to
time to continue or provide for the DTC book-entry system.
 
Section 2.14.  Payments to Cede & Co.; Payments to Beneficial Owners. 
 
(a)  Notwithstanding any other provision of this Indenture to the contrary, so
long as any Bond is registered in the name of Cede & Co., as nominee of DTC, all
payments with respect to principal of, premium, if any, and interest on, such
Bond and all notices with respect to such Bond shall be made and given,
respectively, pursuant to DTC’s rules and procedures.
 
(b)  Payments by the DTC Participants to Beneficial Owners will be governed by
standing instructions and customary practices, as is now the case with municipal
securities held for the accounts of customers in bearer form or registered in
“street name,” and will be the responsibility of such DTC Participant and not of
DTC, the Trustee or the Issuer, subject to any statutory and regulatory
requirements as may be in effect from time to time.
 
ARTICLE III  
 
Debt Service Fund and Construction Fund
 
Section 3.1.  Establishment of Funds and Accounts. 
 
The Issuer hereby establishes with the Trustee trust funds designated the Debt
Service Fund and the Construction Fund.
 
Section 3.2.  Debt Service Fund. 
 
Moneys in the Debt Service Fund shall be held in trust for the Bondholders and,
except as otherwise expressly provided herein, shall be used solely for the
payment of the interest on the Bonds and for the payment of principal of or
premium, if any, on the Bonds upon maturity, whether stated or accelerated, or
upon redemption thereof pursuant to Article V hereof. The Issuer hereby
authorizes and directs the Trustee, and the Trustee hereby agrees, to withdraw
and make available at its designated office sufficient funds (to the extent
available) from the Debt Service Fund to pay the principal of, premium, if any,
and interest on the Bonds as the same become due and payable, which
authorization and direction the Trustee hereby accepts.
 
Section 3.3.  Return of Moneys from Non-Presentment of Bonds. 
 
In the event any Bond shall not be presented for payment when the principal
thereof becomes due, either at maturity, at the date fixed for redemption
thereof, or otherwise, and is not thereafter presented for payment, any funds
which shall be held for the payment of such principal or redemption price and
which remain unclaimed by the Owner of the Bond not presented for payment for a
period of two (2) years after such due date thereof, shall, upon request in
writing by the Company to the Trustee, and subject to applicable unclaimed
property or similar law of the Commonwealth, be paid by the Trustee to the
Company. The owners of the Bonds for which the related deposit was made shall
thereafter be limited to a claim against the Company for such moneys without
interest thereon and only to the extent the related deposit was repaid to the
Company.
 
Section 3.4.  Construction Fund. 
 
The net proceeds of the sale of the Bonds, after deposit of any accrued interest
thereon in the Debt Service Fund and payment of Costs of Issuance pursuant to
Section 2.1 hereof, shall be deposited by the Trustee in the Construction Fund
and shall be used to pay Project Costs as provided in Section 3.2 of the Loan
Agreement. The Trustee shall disburse moneys from the Construction Fund upon
receipt of requisitions signed by the Company substantially in the form attached
to this Indenture as Exhibit C. Any amounts remaining after delivery of the
certificate of completion pursuant to Section 3.3 of the Loan Agreement shall be
used by the Trustee as provided in Section 3.3 of the Loan Agreement.
 
Section 3.5.  Debt Service Fund Moneys to be Held for All Registered Owners,
With Certain Exceptions. 
 
Until applied as herein provided, moneys and investments held in the Debt
Service Fund shall be held in trust for the benefit of the Registered Owners of
all Outstanding Bonds, except that on and after the date on which the interest
on or principal or redemption price of any particular Bond or Bonds is due and
payable from the Debt Service Fund, the unexpended balance of the amount
deposited or reserved in such fund for the making of such payments shall, to the
extent necessary therefor, be held for the benefit of the Registered Owner or
Registered Owners entitled thereto.
 
Section 3.6.  Additional Accounts and Subaccounts. 
 
At the written request of the Company, the Trustee shall establish and maintain
additional accounts or subaccounts within the Debt Service Fund or Construction
Fund as the Company may reasonably request; provided that (a) in each case, the
written request of the Company shall set forth in reasonable detail the sources
of deposits into and disbursements from the account or subaccount to be
established, and (b) in each case, the sources of deposits into and
disbursements from the account or subaccount to be established shall be limited
to the sources of deposits permitted or required to be made into and the
disbursements permitted or required to be made from the fund or account within
which it is to be established.
 
ARTICLE IV  
 
Investments, Tax Covenants
 
Section 4.1.  Investment of Funds. 
 
Pending disbursement of the amounts on deposit in the Debt Service Fund (other
than any moneys held by the Trustee to pay the principal of, premium, if any, or
interest which has previously become payable with respect to the Bonds which
shall only be invested as provided below in the next succeeding paragraph) and
the Construction Fund as provided herein, the Trustee is hereby directed to
invest and reinvest such amounts in Investment Securities promptly upon receipt
of, and, subject to the limitations set forth in this Article, in accordance
with the written instructions of the Company. In the event no such instructions
are received by the Trustee, such amounts shall be invested in Investment
Securities described in clause (g) of the definition thereof, pending receipt of
such investment instructions. All such investments, as well as the investments
described in the next succeeding paragraph, shall be credited to the fund (and
account and subaccount therein) from which the money used to acquire such
investments shall have come, and all income and profits on such investments
shall be credited to, and all losses thereon shall be charged against, such fund
(and account and subaccount therein). As amounts invested are needed for
disbursement from the Debt Service Fund or the Construction Fund, the Trustee
shall cause a sufficient amount of the investments credited to that fund to be
redeemed or sold and converted into cash to the credit of that fund (and account
and subaccount therein). The Trustee shall not be liable or responsible for any
loss resulting from any such investment or reinvestment or redemption or sale as
herein authorized; except that the Trustee shall be liable for any loss
resulting from its willful or grossly negligent failure, within a reasonable
time after receiving the direction from the Company to make any investment or
reinvestment in the manner provided for herein at the Company’s direction. If
the Trustee is unable, after reasonable effort and within a reasonable time, to
make any such investment or reinvestment, it shall so notify the Company in
writing and thereafter the Trustee shall be relieved of all responsibility with
respect thereto. The Trustee may make any and all such investments through its
own investment department or that of its affiliates or subsidiaries.
 
Notwithstanding anything to the contrary contained herein, any moneys held by
the Trustee to pay the principal of, premium, if any, or interest which has
previously become payable with respect to the Bonds shall only be invested by
the Trustee overnight in United States Government Obligations or other
Investment Securities rated AAA or Aaa by each Rating Agency then rating the
Bonds as directed in writing by the Company.
 
The Company by its execution of the Loan Agreement covenants to restrict the
investment of money in the funds created under this Indenture in such manner and
to such extent, if any, as may be necessary, after taking into account
reasonable expectations at the time the Bonds are delivered to their original
purchaser, so that the Bonds will not constitute arbitrage bonds under
Section 148 of the Code and the Regulations, and the Trustee hereby agrees to
comply with the Company’s written instructions with respect to the investment of
money in the funds created under this Indenture so long as such instructions
conform to the requirements of the Indenture.
 
Notwithstanding the foregoing, the Company will not direct the Trustee to make
investments under this Indenture that conflict with or exceed the limitations
set forth in the Tax Documents. The Trustee shall have no responsibility with
respect to the compliance by the Company or the Issuer with respect to any
covenant herein regarding investments made in accordance with this Article,
other than to use its best reasonable efforts to comply with instructions from
the Company regarding such investments. Since the investments permitted by this
Section have been included at the request of the Company and the making of such
investments will be subject to the Company’s written direction, the Issuer and
the Trustee specifically disclaim and shall not have any obligation to the
Company for any loss arising from, or tax consequences of, investments pursuant
to the provisions of this Section. Confirmations are not required from the
Trustee for permitted investments included in a monthly statement rendered by
the Trustee, and no statement need be rendered by the Trustee for any fund or
account if no investment or income accrual activity occurred in such fund or
account during such month.
 
Section 4.2.  Arbitrage Bond Covenant. 
 
With respect to the authority to invest funds granted in this Indenture, the
Issuer hereby covenants with the Bondholders that, subject to the Company’s
direction of the investment of funds, it will make no use of the proceeds of the
Bonds, or any other funds which may be deemed to be proceeds of the Bonds
pursuant to Section 148 of the Code, which would cause the Bonds to be
“arbitrage bonds” within the meaning of such Section.
 
The Trustee shall provide such information as the Company may reasonably request
in writing to enable the Company to calculate the amount of earnings on the
moneys held under this Indenture.
 
Section 4.3.  Covenants Regarding Tax Exemption. 
 
The Issuer covenants to refrain from any action which would adversely affect, or
to take such action as is reasonable and available and within its control to
assure, the treatment of the Bonds as obligations described in Section 103(a) of
the Code, the interest on which is not included in the “gross income” of the
holder (other than the income of a “substantial user” of the Project or a
“related person” within the meaning of Section 147(a) of the Code) for purposes
of federal income taxation.
 
ARTICLE V  
 
Redemption of Bonds
 
Section 5.1.   Bonds Subject to Redemption. 
 
(a)  Optional Redemption. The Bonds are subject to optional redemption as set
forth in Section 2.2 hereof.
 
(b)  Special Mandatory Redemption of the Bonds. The Bonds are subject to Special
Mandatory Redemption prior to maturity not later than 180 days after the Company
has notice or actual knowledge of the occurrence of a Determination of
Taxability at a redemption price equal to 100% of the principal amount thereof,
plus accrued interest, if any, to the redemption date. Any such Special
Mandatory Redemption shall be in whole unless the Company delivers to the
Trustee an opinion of Bond Counsel that redemption of a portion of the Bonds
Outstanding would have the result that interest payable on the Bonds remaining
Outstanding after such redemption would not be includable for federal income tax
purposes in the gross income of any Owner or Beneficial Owner of a Bond (other
than an Owner or Beneficial Owner who is a “substantial user” of the Project or
a “related person” within the meaning of Section 147(a) of the Code and the
applicable regulations thereunder), and in such event the Bonds or portions
thereof (in Authorized Denominations) shall be redeemed at such times and in
such amounts as Bond Counsel shall so direct in such opinion.
 
If the Trustee receives written notice from any Owner stating that (i) the Owner
has been notified in writing by the Internal Revenue Service that it proposes to
include the interest on any Bond in the gross income of such Owner for the
reasons stated in the definition of “Determination of Taxability” set forth
herein or any other proceeding has been instituted against such Owner which may
lead to a Final Determination, and (ii) such Owner will afford the Company the
opportunity to contest the same, either directly or in the name of the Owner,
and until a conclusion of any appellate review, if sought, then the Trustee
shall promptly give notice thereof to the Company and the Issuer and to the
Owners of Bonds then Outstanding. If the Trustee thereafter receives written
notice of a Final Determination, the Trustee shall make demand for prepayment of
the unpaid Installment Loan Payments under the Loan Agreement or necessary
portions thereof from the Company and give notice of the Special Mandatory
Redemption of the appropriate amount of Bonds on the earliest practicable date
within the required period of 180 days. In taking any action or making any
determination under this Section 5.1(b), the Trustee may rely on an opinion of
counsel.
 
Section 5.2.  Selection of Bonds for Redemption. 
 
In the event that fewer than all Bonds subject to redemption are to be redeemed,
Bonds shall be selected by the Trustee for redemption by lot. In the case of
Bonds of varying Authorized Denominations, each Bond shall be treated as
representing that number of Bonds which is obtained by dividing the face amount
thereof by the minimum Authorized Denomination applicable to such Bond. In no
event shall there remain outstanding in the name of any Owner, a Bond in an
amount less than the minimum Authorized Denomination.
 
Section 5.3.  Notice of Redemption. 
 
The Company must deliver written notice by facsimile or first class mail to the
Issuer and the Trustee of its intention to prepay the amounts due under the Loan
Agreement and its request that the Bonds be called for redemption at least
forty-five (45) days prior to the proposed redemption date (or such lesser
period as is acceptable to the Trustee). Unless previously delivered to the
Trustee and the Issuer, any such notice from the Company relating to Special
Mandatory Redemption shall be accompanied by a certificate as to the occurrence
of the event or events on which any Special Mandatory Redemption is based. The
Trustee shall cause notice of any redemption of Bonds hereunder to be given to
the Registered Owners of all Bonds to be redeemed at the registered addresses
appearing in the registration books kept for such purpose pursuant to Article II
hereof. Each such notice shall (i) be given by facsimile or by first class mail
at least thirty (30) days prior to the redemption date, (ii) identify the Bonds
to be redeemed (specifying the CUSIP numbers, if any, assigned to the Bonds),
(iii) specify the redemption date and the redemption price, and (iv) state that
on the redemption date the Bonds called for redemption will be payable at the
designated corporate trust operations office of the Trustee, that from that date
interest will cease to accrue, and that no representation is made as to the
accuracy or correctness of the CUSIP numbers printed therein or on the Bonds. No
defect affecting any Bond, whether in the notice of redemption or mailing
thereof (including any failure to mail such notice), shall affect the validity
of the redemption proceedings for any other Bonds. The Trustee shall also send a
notice of prepayment or redemption by first class mail to the Registered Owner
of any Bond who has not sent such Bond in for redemption sixty (60) days after
the redemption date.
 
In addition, the Trustee shall give notice of redemption of Bonds by facsimile
or by mail, first class postage prepaid, at least thirty (30) days prior to a
redemption date to each registered Securities Depository and to any national
information service that disseminates redemption notices. Any notice sent to
registered securities depositories or such national information services shall
be sent so that they are received at least two (2) days prior to the general
mailing or publication date of such notice. The Trustee may give such other
notice or notices as may be recommended in releases, letters, pronouncements or
other writings of the Securities and Exchange Commission and the Municipal
Securities Rulemaking Board. No defect in or delay or failure in giving any
recommended notice described in this paragraph shall in any manner affect the
notice of redemption described in the preceding paragraph of this Section 5.3
and any notice mailed as provided in the preceding paragraph of this Section 5.3
shall be conclusively presumed to have been duly given, whether or not the
Registered Owner receives the notice.
 
With respect to any notice of optional redemption of Bonds, unless upon the
giving of such notice such Bonds shall be deemed to have been paid within the
meaning of Article X hereof, such notice shall state that such redemption shall
be conditional upon the receipt by the Trustee on or prior to the date fixed for
such redemption of moneys sufficient to pay the principal of, and premium, if
any, and interest on, such Bonds to be redeemed, and that if such moneys shall
not have been so received said notice shall be of no force and effect and the
Issuer shall not be required to redeem such Bonds. In the event that such notice
of redemption contains such a condition and such moneys are not so received, the
redemption shall not be made and the Trustee shall within a reasonable time
thereafter give notice to all Owners of Outstanding Bonds, in the manner in
which the notice of redemption was given, that such moneys were not so received.
 
Section 5.4.  Effect of Redemption. 
 
If the redemption price of the Bonds has been paid to the Trustee in immediately
available funds on or before the redemption date, then interest thereon will
cease to accrue, and the Registered Owners will have no rights with respect to
such Bonds nor will they be entitled to the benefits of the Indenture except to
receive payment of the redemption price thereof and unpaid interest accrued to
the date fixed for redemption.
 
Section 5.5.  Purchase in Lieu of Redemption. 
 
Notwithstanding anything to the contrary contained herein, the Company may elect
to purchase from the Owners any Bonds that have been called for redemption under
Section 5.1 hereof on the redemption date by giving the Trustee and the Issuer
written notice at least two (2) Business Days prior to the date the Bonds are to
be redeemed, provided that Bonds so purchased shall be retired and not
remarketed. The principal amount of Bonds to be redeemed on the applicable
redemption date shall be reduced by the amount of Bonds so purchased.
 
ARTICLE VI  
 
Representations and Covenants of the Issuer
 
Section 6.1.  General Limitation; Issuer’s Representation. 
 
The representations and covenants of the Issuer herein and in any proceeding,
document or certification incidental to issuance of the Bonds shall not create a
pecuniary liability of the Issuer, except to the extent of the Trust Estate. The
Issuer represents and covenants that it has made no pledge, assignment or other
conveyance of its rights, title and interest in the Trust Estate except to the
Trustee as provided herein.
 
Section 6.2.  Payment of Bonds and Performance of Covenants. 
 
The Issuer shall, but only out of the Revenues, promptly pay the principal of,
premium, if any, and interest on the Bonds at the place, on the dates and in the
manner provided in the Bonds. The Issuer shall promptly perform and observe all
of its other covenants, undertakings and obligations set forth in the Financing
Documents.
 
Section 6.3.  Enforcement of the Loan Agreement. 
 
The Loan Agreement, a duly executed counterpart of which has been filed with the
Trustee, sets forth the covenants and obligations of the Company, including
provisions that the Loan Agreement may only be amended with the written consent
of the Trustee, and reference is hereby made to the Loan Agreement for a
statement of such covenants and obligations of the Company. Subject to
Section 6.4 hereof and the enforcement of Unassigned Issuer’s Rights by the
Issuer, the Trustee may enforce against the Company or any Person any rights of
the Issuer or obligations of the Company under or arising from the Bonds or the
Loan Agreement, whether or not the Issuer is in default hereunder or under the
Bonds, but the Trustee shall not be deemed to have thereby assumed the
obligations of the Issuer under the Loan Agreement. The Issuer shall fully
cooperate with the Trustee in the enforcement by the Trustee of any such rights.
 
Section 6.4.  No Personal Liability. 
 
No member, officer or employee of the Issuer, including any person executing
this Indenture or the Bonds and no individual employee or agent of the Company
shall be liable personally on the Bonds or be subject to any personal liability
for any reason relating to the issuance of the Bonds.
 
Section 6.5.  Exemption from Federal Income Taxation. 
 
The Issuer will not knowingly take any action, or omit to take any action, which
action or omission will adversely affect the exclusion from gross income for
federal income tax purposes of interest on the Bonds, and in the event of such
action or omission will promptly, upon receiving knowledge thereof, take all
lawful actions, based on advice of counsel and at the expense of the Company, as
may rescind or otherwise negate such action or omission.
 
Section 6.6.  Corporate Existence; Compliance with Laws. 
 
The Issuer shall maintain its corporate existence; shall use its best efforts to
maintain and renew all its rights, powers, privileges and franchises; and shall
comply with all valid and applicable laws, rules, regulations, orders,
requirements and directions of any legislative, executive, administrative or
judicial body relating to the Issuer’s participation in the financing of the
Project, the issuance of the Bonds or its execution, delivery and performance of
this Indenture and the Loan Agreement.
 
Section 6.7.  Filings. 
 
The Issuer shall cause this Indenture or financing statements relating hereto to
be filed, in such manner and at such places as may be required by law fully to
protect the security of the Registered Owners and the right, title and interest
of the Trustee in and to the Trust Estate or any part thereof. From time to
time, the Trustee may, but shall not be required to, obtain an opinion of
counsel setting forth what, if any, actions by the Issuer or Trustee should be
taken to preserve such security. The Issuer shall execute or cause to be
executed any and all further instruments as shall reasonably be requested by the
Trustee for such protection of the interests of the Registered Owners and shall
furnish satisfactory evidence to the Trustee of filing and refiling of such
instruments and of every additional instrument which shall be necessary to
preserve the lien of the Indenture upon the Trust Estate or any part thereof
until the principal or redemption price of, and interest on the Bonds issued
hereunder shall have been paid in full. The Issuer shall cause to be prepared,
and the Trustee shall execute or join in the execution of, any such further or
additional instrument and file or join in the filing thereof at such time or
times and in such place or places as it may be advised by an opinion of counsel
to preserve the lien of this Indenture upon the Trust Estate or any part thereof
until the aforesaid principal or redemption price and interest shall have been
paid.
 
Section 6.8.  Further Assurances. 
 
Except to the extent otherwise provided in this Indenture, the Issuer shall not
enter into any contract or take any action by which the rights of the Trustee or
the Registered Owners may be impaired and shall, from time to time, execute and
deliver such further instruments and take such further action as may be required
to carry out the purposes of this Indenture.
 
Section 6.9.  Inspection of Books. 
 
All books and records, if any, in the Issuer’s possession relating to the
Project and the amounts derived from the Project shall, upon written request and
at all reasonable times, be open to inspection by such accountants or other
agents as the Trustee may from time to time designate.
 
ARTICLE VII  
 
Events of Default and Remedies
 
Section 7.1.  Events of Default Defined. 
 
(a)  Each of the following shall be an Event of Default hereunder:
 
(i)  Payment of any installment of interest, principal, or premium, if any, on
the Bonds is not made when due and payable; or
 
(ii)  An Act of Bankruptcy shall occur; or
 
(iii)  Failure by the Issuer to observe or perform any covenant, condition or
agreement on its part to be observed or performed under this Indenture, other
than as referred to in (i) above, for a period of 30 days after written notice
is given to the Issuer, specifying such failure and requesting that it be
remedied, by the Trustee; provided, however, that if the failure stated in the
notice is such that it can be remedied but not within such 30-day period, it
shall not constitute an Event of Default if the default, in the judgment of the
Trustee in reliance upon advice of counsel, is correctable without material
adverse effect on the Bondholders and if corrective action is instituted by the
Issuer within such period and is diligently pursued until the default is
remedied; or
 
(iv)  The occurrence of an Event of Default under the Loan Agreement; or
 
(v)  Failure by the Issuer to comply with the Act;
 
(b)  The Trustee shall promptly notify the Issuer and the Company in writing of
the occurrence of any Event of Default after it receives written notice or has
actual knowledge of such occurrence. In determining whether a payment default
has occurred or whether a payment on the Bonds has been made under this
Indenture, no effect shall be given to payments made under the Bond Insurance
Policy. The Bond Insurer shall receive immediate notice of any payment default
and notice of any other default known to the Trustee or the Issuer within 30
days of the Trustee’s or the Issuer’s knowledge thereof.
 
(c)  Force Majeure. The provisions of Section 7.1(a)(iii) hereof and
Section 8.1(b)(vi) of the Loan Agreement are subject to the following
limitations: if by reason of acts of God; strikes, lockouts or other industrial
disturbances; acts of public enemies; orders of any kind of the Government of
the United States or of the Commonwealth or any department, agency, political
subdivision, court or official of any of them, or any civil or military
authority; insurrections; riots; epidemics; landslides; lightning; earthquakes;
volcanoes; fires; hurricanes; tornadoes; storms; blue northers; floods;
washouts; droughts; restraint of government and people; civil disturbances;
explosions; breakage or accident to machinery; partial or entire failure of
utilities; or any cause or event not reasonably within the control of either the
Company or the Issuer, the Company is unable in whole or in part to carry out
any one or more of its agreements or obligations contained in the Loan Agreement
(other than its obligations under Sections 6.4 through 6.6, 6.10, 7.1, 7.2 and
8.3 thereof) or the Issuer is unable in whole or in part to carry out any one or
more of its agreements or obligations contained in this Indenture (other than
its obligations to pay the principal of, and premium, if any, and interest on
the Bonds as herein provided), neither the Company nor the Issuer shall be
deemed in default by reason of not carrying out said agreement or agreements or
performing said obligation or obligations during the continuance of such
inability. Both the Company and the Issuer shall make reasonable efforts to
remedy with all reasonable dispatch the cause or causes preventing them from
carrying out their respective agreements; provided, that the settlement of
strikes, lockouts and other industrial disturbances shall be entirely within the
discretion of the Company, and the Company shall not be required to make
settlement of strikes, lockouts and other disturbances by acceding to the
demands of the opposing party or parties when such course is in the judgment of
the Company unfavorable to the Company.
 
Section 7.2.  Acceleration and Annulment Thereof. 
 
(a)  Upon the occurrence of an Event of Default described in Section 7.1(a)(ii)
hereof, the principal of all Bonds then Outstanding, together with accrued
interest thereon, shall automatically become due and payable immediately without
any declaration of acceleration by the Trustee, anything in this Indenture to
the contrary notwithstanding. Upon the occurrence of any other Event of Default
hereunder the Trustee may, and upon the written direction of the Registered
Owners of 25% or more in principal amount of the Bonds then Outstanding and
(subject to the provisions of Section 8.1(b) hereof) receipt of indemnity to its
sole satisfaction shall, by notice in writing to the Issuer and the Company
declare the principal of all Bonds then Outstanding to be immediately due and
payable, and upon such declaration, the said principal, together with interest
accrued thereon, shall become due and payable immediately, anything in this
Indenture or in the Bonds to the contrary notwithstanding; provided, however,
that no such declaration shall be made if the Company cures such Event of
Default prior to the date of the declaration. Upon any acceleration hereunder
(whether automatic or by declaration), all payments due under the Loan Agreement
shall automatically become immediately due and payable and the Trustee shall
promptly exercise such rights as it may have under the Loan Agreement.
 
Promptly following any declaration of acceleration (or promptly after the
Trustee has knowledge of an automatic acceleration), the Trustee shall cause to
be mailed notice of such acceleration by first class mail to each Owner of a
Bond at his last address appearing on the registration books of the Trustee. Any
defect in or failure to give such notice of such acceleration shall not affect
the validity of such acceleration.
 
(b)  If after the principal then due on the Bonds has been declared to be due
and payable, and the redemption price then due and all arrears of interest upon
the Bonds are caused to be paid by the Issuer, and the Issuer also causes to be
performed all other things in respect to which it may have been in default
hereunder and causes to be paid by the Company or otherwise the reasonable
charges of the Trustee and the Registered Owners, plus reasonable attorney’s
fees, or any such default is waived as provided in Section 7.13 hereof, then,
and in every such case, the Trustee may or, upon the direction in writing of the
Registered Owners of a majority in principal amount of the Bonds then
Outstanding, shall annul such declaration and its consequences and such
annulment shall be binding upon the Trustee, the Issuer and upon all Registered
Owners of Bonds issued hereunder. No such annulment shall extend to or affect
any subsequent default or impair any right or remedy consequent thereon.
 
(c)  Any acceleration of the Bonds or any annulment thereof shall be subject to
the prior written consent of the Bond Insurer (if it has not failed to comply
with its payment obligations under the Bond Insurance Policy).
 
Section 7.3.  Legal Proceedings by Trustee. 
 
If any Event of Default has occurred and is continuing, the Trustee in its
discretion may, and upon the written request of the Registered Owners of 25% or
more in principal amount of the Bonds then Outstanding and receipt of indemnity
to its sole satisfaction shall, in its own name;
 
(a)  By mandamus, or other suit, action or proceeding at law or in equity,
enforce all rights of the Registered Owners, including the right to require the
Issuer or the Company to carry out any other agreements with, or for the benefit
of, the Registered Owners;
 
(b)  Bring suit upon the Bonds;
 
(c)  By action or suit in equity require the Issuer to account as if it were the
trustee of an express trust for the Registered Owners; and
 
(d)  By action or suit in equity enjoin any acts or things which may be unlawful
or in violation of the rights of the Registered Owners.
 
Section 7.4.  Discontinuance of Proceedings by Trustee. 
 
If any proceeding taken by the Trustee on account of any default is discontinued
or is determined adversely to the Trustee, then the Issuer, the Trustee, the
Company and the Registered Owners shall be restored to their former positions
and rights hereunder as though no such proceeding had been taken.
 
Section 7.5.  Registered Owners May Direct Proceedings. 
 
The Registered Owners of a majority in principal amount of the Bonds then
Outstanding hereunder shall have the right to direct the method and place of
conducting all remedial proceedings by the Trustee hereunder; provided that the
Trustee shall have the right to decline to follow any such direction if the
Trustee, upon advice of counsel, determines that the action so directed may not
be lawfully taken or if the Trustee in good faith determines that the action so
directed might involve the Trustee in personal liability or might unduly
prejudice the interests of the Registered Owners not parties to such direction,
it being understood that the Trustee has no duty to ascertain whether or not
such actions so directed are unduly prejudicial to such Registered Owners.
 
Section 7.6.  Limitations on Actions by Registered Owners. 
 
No Registered Owner shall have any right to pursue any remedy hereunder unless
(a) the Trustee shall have been given written notice of an Event of Default or
the Trustee is deemed to have notice as provided in Section 8.3(h), (b) the
Registered Owners of at least 25% in principal amount of the Bonds then
Outstanding shall have requested the Trustee, in writing, to exercise the powers
hereinabove granted or to pursue such remedy in its or their name or names,
(c) the Trustee shall have been offered indemnity satisfactory to it against
costs, expenses and liabilities, and (d) the Trustee shall have failed to comply
with such request within a reasonable time; it being understood and intended
that no one or more Registered Owners shall have any right in any manner
whatsoever to affect, disturb or prejudice the lien of this Indenture by its,
his or their action or to enforce any right hereunder except in the manner
herein provided, and that all proceedings at law or in equity shall be
instituted, had and maintained in the manner herein provided and for the equal
and ratable benefit of the owners of all Bonds then Outstanding. Nothing
contained in this Indenture, however, shall affect or impair the right of any
Registered Owner to enforce the payment of the principal of, premium, if any,
and interest on any Bond at and after the maturity thereof, or the obligation of
the Issuer to cause the payment of the principal of, premium, if any, and
interest on each of the Bonds issued hereunder to the respective owners thereof
on the date, at the place, from the source and in the manner in the Bonds
expressed.
 
Section 7.7.  Trustee May Enforce Rights Without Possession of Bonds. 
 
All rights under this Indenture and the Bonds may be enforced by the Trustee
without the possession of any Bonds or the production thereof at the trial or
other proceedings relative thereto, and any proceeding instituted by the Trustee
shall be brought in its name for the ratable benefit of the Registered Owners of
the Bonds.
 
Section 7.8.  Remedies Not Exclusive. 
 
Except as limited under Section 11.1 of this Indenture, no remedy herein
conferred is intended to be exclusive of any other remedy or remedies, and each
remedy is in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute.
 
Section 7.9.  Delays and Omissions Not to Impair Rights. 
 
No delay or omission in respect of exercising any right or power accruing upon
any default shall impair such right or power or be a waiver of such default, and
every remedy given by this Article may be exercised from time to time and as
often as may be deemed expedient.
 
Section 7.10.  Application of Moneys. 
 
All moneys received by the Trustee pursuant to any right given or action taken
under the provisions of this Article shall, after payment of costs, expenses,
liabilities and advances paid, incurred or made or anticipated by the Trustee in
the collection of such moneys and of the expenses, liabilities and advances
incurred or made by the Trustee, be deposited in the Debt Service Fund; and all
moneys in the Debt Service Fund (other than moneys held for the payment of a
particular Bond) shall be applied, as follows:
 
(a)  Unless the principal of all of the Bonds shall have become or shall have
been declared due and payable, all such moneys shall be applied:
 
First - to the payment to the persons entitled thereto of all interest then due
on the Bonds or if the amount available shall not be sufficient for such
purpose, then to the payment ratably, to the persons entitled thereto without
any discrimination or privilege; and
 
Second - to the payment to the persons entitled thereto of the unpaid principal
of any of the Bonds which shall have become due (other than Bonds matured, or
called for redemption for the payment of which moneys and/or Government
Obligations are held pursuant to this Indenture), in the order of their due
dates, with interest on such Bonds from the respective dates upon which they
become due and, if the amount available shall not be sufficient to pay in full
Bonds due on any particular date, together with such interest, then to the
payment ratably, according to the amount of principal due on such date, to the
persons entitled thereto without any discrimination or privilege.
 
(b)  If the principal of all the Bonds shall have become due or shall have been
declared due and payable, all such moneys shall be applied to the payment of the
principal and the interest then due and unpaid upon the Bonds (other than
installments of interest, and amounts of principal of Bonds matured or called
for redemption, for the payment of which moneys and/or Government Obligations
are held pursuant to this Indenture) without preference or priority of principal
over interest or of interest over principal, or of any installment of interest
over any other installment of interest, or of any Bond over any other Bond,
ratably, according to the amounts due respectively for principal and interest,
to the persons entitled thereto without any discrimination or privilege.
 
(c)  If the principal of all the Bonds shall have been declared due and payable,
and if such declaration shall thereafter have been rescinded and annulled under
the provisions of this Article, then, subject to the provisions of paragraph (b)
of this Section in the event that the principal of all the Bonds shall later
become due or be declared due and payable, the moneys shall be applied in
accordance with the provisions of paragraph (a) of this Section.
 
Whenever moneys are to be applied pursuant to the provisions of this Section,
such moneys shall be applied as soon as practicable as the Trustee shall in good
faith determine having due regard to the amount of such moneys available for
application and the likelihood of additional moneys becoming available for such
application in the future. Whenever the Trustee shall apply such funds, it shall
fix the date (which shall be the date of acceleration of the Bonds or if there
shall not have been an acceleration, such date as shall be determined by the
Trustee) upon which such application is to be made and upon such date interest
on the amounts of principal to be paid on such dates shall cease to accrue. The
Trustee shall give such notice as it may deem appropriate of the deposit with it
of any such moneys and of the fixing of any such date, and shall not be required
to make payment to the holder of any Bond until such Bond shall be presented to
the Trustee.


Section 7.11.  Trustee’s Right to Receiver. 
 
The Trustee shall be entitled as of right to the appointment of a receiver; and
the Trustee, the Registered Owners and any receiver so appointed shall have such
rights and powers and be subject to such limitations and restrictions as are
permitted by law.
 
Section 7.12.  Trustee and Registered Owners Entitled to All Remedies. 
 
It is the purpose of this Article to make available to the Trustee and the
Registered Owners all lawful remedies; but should any remedy herein granted be
held unlawful, the Trustee and the Registered Owners shall nevertheless be
entitled to every other remedy provided by law. It is further intended that,
insofar as lawfully possible, the provisions of this Article shall apply to and
be binding upon any trustee or receiver who may be appointed hereunder.
 
Section 7.13.  Waiver of Past Defaults. 
 
Subject to the prior written consent of the Bond Insurer, the Registered Owners
of not less than a majority in principal amount of the Outstanding Bonds may on
behalf of the Registered Owners of all the Bonds (by written notice thereof to
the Issuer and the Trustee) waive any past default hereunder and its
consequences, except a default (1) in the payment of the principal of,
redemption premium, if any, or interest on, any Bond unless prior to such waiver
or rescission, all arrears of principal or interest, or both, as the case may
be, and all expenses of the Trustee, in connection with such default shall have
been paid or provided for; or (2) in respect of a covenant or provision hereof
which under Article IX cannot be modified or amended without the consent of the
Registered Owner of each Outstanding Bond. Upon any such waiver, such default
shall cease to exist, and any Event of Default arising therefrom shall be deemed
to have been cured, for every purpose of this Indenture; but no such waiver
shall extend to any subsequent or other default or impair any right consequent
thereon.
 
Section 7.14.  Bond Insurer Deemed Sole Holder of Insured Bonds
 
(a)  For all purposes of the provisions herein governing events of default and
remedies, except the giving of notice of default to Bondholders, the Bond
Insurer shall be deemed to be the sole holder of the Bonds it has insured for so
long as it has not failed to comply with its payment obligations under the Bond
Insurance Policy.
 
(b)  The Bond Insurer shall be included as a party in interest and as a party
entitled to (i) notify the Issuer, the Trustee or any applicable receiver of the
occurrence of an Event of Default and (ii) request the Trustee or receiver to
intervene in judicial proceedings that affect the Bonds or the security
therefor. The Trustee or receiver shall be required to accept notice of default
from the Bond Insurer.
 
ARTICLE VIII  
 
The Trustee
 
Section 8.1.  Certain Duties and Responsibilities of Trustee. 
 
(a)  The Trustee accepts the trusts hereby created and agrees to perform the
duties herein required of it upon the terms and conditions hereof. The Trustee
shall have the right, power and authority, at all times, to do all things not
inconsistent with the express provisions of this Indenture which it may deem
necessary or advisable in order to: (i) enforce the provisions of this
Indenture, (ii) take any action with respect to any Event of Default,
(iii) institute, appear in or defend any suit or other proceeding with respect
to an Event of Default, or (iv) protect the interests of the Owners of any
Outstanding Bonds. The Trustee shall be responsible only for performing those
duties of the Trustee specifically provided for herein and no implied duties or
liabilities shall be read into this Indenture against the Trustee.
 
(b)  The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as a duty and, except as provided in the next
succeeding sentence in respect of the period during the continuance of an Event
of Default, the Trustee shall not be liable for any action reasonably taken or
omitted to be taken by it in good faith and reasonably believed by it to be
within the discretion or power conferred upon it hereby, or be responsible other
than for its own gross negligence or willful misconduct. In case an Event of
Default has occurred and is continuing of which the Trustee has been notified as
provided in Section 8.3(h) or of which it is deemed to have notice pursuant to
such Section, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in their
exercise, as a prudent man would exercise under the circumstances in the conduct
of his own affairs.
 
(c)  The Trustee shall not be required to give any bond or surety in respect of
the execution of its rights and duties under this Indenture.
 
(d)  No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that
 
(i)  this subsection shall not be construed to limit the effect of subsection
(a) of this Section;
 
(ii)  the Trustee shall not be liable for any error of judgment made in good
faith by its officers, unless it shall be proved that the Trustee was grossly
negligent in ascertaining the pertinent facts;
 
(iii)  the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with any direction of the
Registered Owners of at least 25% or not less than a majority in aggregate
principal amount of the Outstanding Bonds permitted to be given by them under
this Indenture except as otherwise provided herein; and
 
(iv)  no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity, satisfactory to the Trustee in its sole discretion,
against such risk or liability is not assured to it.
 
(e)  Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.
 
(f)  Except as otherwise expressly provided by the provisions of this Indenture,
the Trustee shall not be obligated and may not be required to give or furnish
any notice, demand, report, request, reply, statement, advice or opinion to any
Holder or any other Person, and the Trustee shall not incur any liability for
its failure or refusal to give or furnish the same unless obligated or required
to do so by the express provisions hereof.
 
(g)  In acting or omitting to act pursuant to the provisions of the Loan
Agreement, the Trustee shall be entitled to all of the rights and immunities
accorded to it under this Indenture, including but not limited to those set out
in this Article VIII.
 
(h)  Notwithstanding any provisions of this Indenture to the contrary, the
Trustee shall not be liable or responsible for the accuracy of any calculation
or determination which may be required in connection with or for the purpose of
complying with Section 148 of the Code, including, without limitation, the
calculation of amounts required to be paid to the United States under the
provisions of Section 148 of the Code, the maximum amount which may be invested
in “nonpurpose obligations” as defined in the Code and the fair market value of
any investments made hereunder, and the sole obligation of the Trustee with
respect to the investments of funds hereunder shall be to invest the moneys
received by the Trustee as provided herein pursuant to the written instructions
of the Borrower.
 
(i)  The Trustee will report to the Bondholders and to the Internal Revenue
Service for each calendar year the amount of any “reportable payments” during
such year with respect to payments on the Bonds.
 
Section 8.2.  Notice if Event of Default Occurs or Notice if Taxability Occurs. 
 
The Trustee shall give written notice as soon as possible (and in any event
within three (3) Business Days) to the Registered Owners (with copies to the
parties to the Financing Documents) of the occurrence of any Event of Default
hereunder after the Trustee acquires actual knowledge thereof, unless such
default shall have been cured or waived; provided, however, that, in the case of
an Event of Default of the character described in Section 7.1(a)(iii), the
Trustee shall be protected in withholding such notice if and so long as the
Trustee in good faith determines that the withholding of such notice is in the
interest of the Registered Owners. The Trustee shall also give to the parties to
the Financing Documents and the Registered Owners written notice within five (5)
Business Days of receipt by it of any notification from the Internal Revenue
Service that the interest on the Bonds is, or may be, subject to federal income
taxation.
 
Section 8.3.  Certain Rights of Trustee. 
 
Except as otherwise provided in Section 8.1:
 
(a)  the Trustee may conclusively rely upon, and shall be protected in acting or
refraining from acting upon, any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties and any action taken by the Trustee
pursuant to this Indenture upon the request, authority or consent of any
Registered Owner (determined at the time of such request, authority or consent)
shall be conclusive and binding upon all future owners of the same Bond and any
Bonds issued in exchange therefor;
 
(b)  any request or direction of the Issuer or the Company mentioned herein
shall be sufficiently evidenced by a writing signed by an Authorized
Representative and any resolution of the Issuer may be sufficiently evidenced by
a copy of such resolution certified by an Authorized Representative;
 
(c)  whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence is herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
a certificate of an Authorized Representative;
 
(d)  before the Trustee acts or refrains from acting, it may consult with
counsel, engineers or other experts as may be appropriate, and the written
advice of such counsel, engineers or other experts as may be appropriate shall
be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon;
 
(e)  the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Registered Owners pursuant to this Indenture, unless such Registered Owners
shall have offered to the Trustee security or indemnity acceptable to the
Trustee in its sole discretion against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction and such
action may be lawfully taken;
 
(f)  the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled, upon reasonable notice and during regular business hours, and
subject, further to the Company’s safety and confidentiality requirements to
examine the books, records and premises of the Company and the books and records
of the Issuer concerning the Bonds personally or by agent or attorney;
 
(g)  the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or indirectly or by or through agents or
attorneys provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any agent or attorney reasonably appointed by it
hereunder in good faith; and
 
(h)  the Trustee shall not be required to take notice or be deemed to have
notice of any default hereunder unless the Trustee shall be specifically
notified of such default in writing by the Issuer, the Company or the Owners of
a majority in principal amount of the Outstanding Bonds, and in the absence of
such notice the Trustee may conclusively assume there is no default; provided,
however, that the Trustee shall be required to take and be deemed to have notice
of its failure to receive the moneys necessary to make payments when due of the
Bond Obligations.
 
Section 8.4.  Not Responsible for Recitals or Issuance of Bonds. 
 
Except for the Trustee's certificate of authentication signed on the Bonds, the
Trustee assumes no responsibility for correctness of the terms set forth herein
or in the Bonds. The Trustee makes no representations as to the validity or
sufficiency of this Indenture, except that the Trustee represents that said
Indenture has been duly authorized, executed and delivered by the Trustee and
constitutes a legal, valid and binding obligation of the Trustee in accordance
with the terms hereof, except as its enforceability may be subject to (i) the
exercise of judicial discretion in accordance with general equitable principles;
and (ii) applicable bankruptcy, insolvency, reorganization, moratorium and other
laws for the relief of debtors heretofore or hereafter enacted to the extent
that the same may be constitutionally applied. Further, the Trustee makes no
representations as to the validity or sufficiency of the Bonds. The Trustee
shall not be accountable for the use or application by the Issuer or the Company
of Bonds or the proceeds thereof. The Trustee shall not be bound to ascertain or
inquire as to the performance or observance of any covenant, condition or
agreement on the part of the Issuer or the Company under the Loan Agreement
(except as provided in Section 8.3(h) hereof), but the Trustee may require of
the Issuer or the Company full information and advice as to the performance on
such covenants, conditions and agreements.
 
Section 8.5.  May Hold Bonds. 
 
The Trustee or any other agent of the Issuer or the Company, in its individual
or any other capacity, may become the owner of Bonds and may otherwise deal with
the Issuer or the Company with the same rights it would have if it were not
Trustee or such other agent. The Trustee may in good faith buy, sell, own, hold
and deal in any of the Bonds and may join in any action which any Registered
Owners may be entitled to take with like effect. The Trustee may also engage in
or be interested in financial or other transactions with the Company and the
Issuer; provided that such transactions are not in conflict with its duties
under this Indenture.
 
Section 8.6.  Money Held in Trust. 
 
All money deposited from time to time in the Debt Service Fund and the
Construction Fund shall be held in trust for the benefit of the Owners but,
except as provided in Article X of this Indenture, need not be segregated from
other funds held in trust under this Indenture by the Trustee, but shall be
segregated at all times from all funds of the Issuer or the Trustee not held by
the Trustee under this Indenture. The Trustee shall be under no liability for
interest on any money received by it hereunder except as otherwise provided in
this Indenture.
 
Section 8.7.  Corporate Trustee Required; Eligibility. 
 
There shall at all times be a Trustee hereunder which shall be a corporation or
association organized and doing business under the laws of the United States of
America or of any state that is either a trust company or a bank in good
standing in the Commonwealth, authorized under such laws to exercise trust
powers and authorized under the Act to act as Trustee hereunder, having a
combined capital, surplus and undivided profits of at least $100,000,000,
subject to supervision or examination by federal or state authority. If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article.
 
Section 8.8.  Resignation and Removal of Trustee; Appointment of Successor. 
 
(a)  No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee under Section 8.9 of this Indenture.
 
(b)  The Trustee may resign at any time by giving written notice thereof to the
other parties to the Financing Documents. If an instrument of acceptance by a
successor Trustee shall not have been delivered to the resigning Trustee within
thirty (30) days after the giving of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of
a successor Trustee.
 
(c)  The Trustee may be removed at any time by the Owners of a majority in
aggregate principal amount of the Outstanding Bonds, or so long as no Event of
Default or no event which with the passage of time or the giving of notice or
both would constitute an Event of Default is then in existence, by the Company,
in either case by an instrument in writing delivered to the parties to the
Financing Documents not less than fifteen (15) days prior to the intended
effective date of the removal.
 
(d)  If at any time: (i) the Trustee shall cease to be eligible under
Section 8.7 of this Indenture or under applicable law and shall fail to resign
after written request therefor as a result thereof by any party to a Financing
Document or by a Registered Owner who has been a bona fide Owner for at least
six (6) months, or (ii) the Trustee shall become incapable of acting or shall be
adjudged a bankrupt or insolvent or a receiver of the Trustee or of its property
shall be appointed or any public officer shall take charge or control of the
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then, in any such case, (x) the Company or the
Issuer may remove the Trustee, or (y) any Registered Owner who has been a bona
fide Owner for at least six (6) months may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.
 
(e)  If the Trustee shall resign, be removed or become incapable of acting, or
if a vacancy shall occur in the office of Trustee for any cause, the Issuer,
with the prior consent of the Company, if any, shall promptly appoint a
successor Trustee. If, within sixty (60) days after such resignation, removal or
incapability, or the occurrence of such resignation, removal or incapability, or
the occurrence of such vacancy, a successor Trustee shall be appointed by the
Owners of a majority in aggregate principal amount of the Outstanding Bonds and
notice of acceptance of such appointment is delivered to the parties to the
Financing Documents, the successor Trustee so appointed shall, forthwith upon
its acceptance of such appointment, become the successor Trustee and supersede
the successor Trustee appointed by the Issuer. The Trustee shall assign all its
interests hereunder to the successor Trustee. If no successor Trustee shall have
been so appointed by the Issuer or the Registered Owners and accepted
appointment in the manner hereinafter provided, any Registered Owner who has
been a bona fide Registered Owner for at least six (6) months may, on behalf of
himself and all other Owners similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Trustee.
 
(f)  The Issuer, at the expense of the Company, shall give prompt notice of each
resignation and each removal of the Trustee and each appointment of a successor
Trustee by mailing written notice of such event to the Registered Owners and to
the parties to the Financing Documents. Each notice shall include the name of
the successor Trustee and the address of its corporate trust operations office.
 
Section 8.9.  Acceptance of Appointment by Successor Trustee. 
 
Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the parties to the Financing Documents, including the retiring
Trustee, an instrument accepting such appointment, and thereupon the resignation
or removal of the retiring Trustee shall become effective and such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Trustee; but, on
request of the Issuer or the successor Trustee, such retiring Trustee shall,
upon payment of its charges and expenses by the Company, execute and deliver an
instrument prepared by the successor Trustee transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee, and shall
duly assign, transfer and deliver to such successor Trustee all property and
money held by such retiring Trustee hereunder. Upon request of any such
successor Trustee, the Issuer shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts. No successor Trustee shall accept its appointment
unless at the time of such acceptance such successor Trustee shall be qualified
and eligible under this Article.
 
Section 8.10.  Merger, Conversion, Consolidation or Succession to Business. 
 
Any corporation or association into which the Trustee may be merged or converted
or with which it may be consolidated, or any corporation or association
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any corporation or association succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder, provided such corporation shall be otherwise
qualified and eligible under this Article, to the extent operative, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.
 
Section 8.11.  Fees, Charges and Expenses of Trustee. 
 
Pursuant to the provisions of Section 6.5 and 8.3 of the Loan Agreement, the
Trustee shall be entitled to be paid by the Company reasonable compensation for
its services rendered hereunder and to reimbursement for its actual
out-of-pocket expenses (including reasonable counsel fees) necessarily incurred
in connection therewith. The Company may, without creating a default hereunder,
contest in good faith the necessity for and the reasonableness of any such
services and expenses after making payment therefor. The Company, the Issuer and
the Bondholders agree that the Trustee shall have a lien for the foregoing
compensation, expenses and fees upon the Trust Estate (other than moneys held
for the payment of particular Bonds whether or not such payment is then due and
owing) and, upon an Event of Default hereunder, the Trustee shall have a right
of payment prior to payment to the Bondholders on account of principal of,
premium, if any, and interest on any Bond as provided in Section 7.10 hereof.
 
The Issuer shall require the Company, pursuant to the Loan Agreement, to
indemnify and hold harmless the Trustee against any liabilities which the
Trustee may incur in the exercise and performance of its powers and duties
hereunder, under the Loan Agreement and any other agreement referred to herein
which are not due to the Trustee’s gross negligence or willful misconduct, and
for any fees and expenses of the Trustee to the extent funds are not available
under this Indenture as provided in the preceding paragraph for the payment
thereof. The rights of the Trustee under this Section shall survive the payment
in full of the Bonds and the discharge of this Indenture. The Trustee
acknowledges that the requirement set forth in this paragraph has been satisfied
by the Issuer and agrees that in the event the Company fails to perform its
obligations under the Loan Agreement relating to such undertaking, the Trustee
will make no claim against the Issuer with respect thereto.
 
When the Trustee incurs expenses or renders services after an Event of Default
as a result of an Act of Bankruptcy of the Company, the expenses and the
compensation for services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration of the bankruptcy
estate under applicable bankruptcy law.
 
ARTICLE IX  
 
Amendments and Supplements
 
Section 9.1.  Amendments and Supplements Without Registered Owners’ Consent. 
 
This Indenture may be amended or supplemented from time to time, without the
consent of the Registered Owners by a Supplemental Indenture authorized by a
certified resolution of the Issuer filed with the Trustee, for one or more of
the following purposes:
 
(a)  to add additional covenants of the Issuer or to surrender any right or
power herein conferred upon the Issuer; or
 
(b)  to cure any ambiguity or to cure, correct or supplement any defective
(whether because of any inconsistency with any other provision hereof or
otherwise) provision of this Indenture in such manner as shall not be
inconsistent with this Indenture and shall not impair the security hereof or
adversely affect the Registered Owners; or
 
(c)  to provide procedures permitting Registered Owners to utilize an
uncertificated system of registration for Bonds or for the issuance of Bonds
pursuant to a book entry system with a Securities Depository or other entity; or
 
(d)  to modify, alter, amend, supplement or restate this Indenture in any and
all respects necessary, desirable or appropriate in order to satisfy the
requirements of any Rating Agency which may from time to time provide a rating
on the Bonds, or in order to obtain or retain such rating on the Bonds as is
deemed necessary by the Company; or
 
(e)  to make any change which, in the judgment of the Trustee, does not
adversely affect the rights or security of the Registered Owners.
 
In determining compliance with this Section, the Trustee may request such
certificates and opinions of counsel as it deems necessary and may rely
conclusively on such certificates and opinions in the absence of negligence or
willful misconduct.
 
Section 9.2.  Amendments With Company and Registered Owners’ Consent.
 
(a)  Consent of Majority.
 
With the written consent of the Company, the parties to this Indenture may enter
into Indentures supplemental to this Indenture or amendments to this Indenture
modifying, adding to or eliminating any of the provisions hereof but, if such
supplement or amendment is not of the character described in Section 9.1, only
with the consent of the Registered Owners of not less than a majority of the
aggregate principal amount of the Outstanding Bonds, but subject to the
limitations of Section 9.2(b).
 
(b)  Consent of All Bondholders.
 
Notwithstanding the foregoing, no supplement or amendment to this Indenture
shall, without the consent of the Registered Owner of each Outstanding Bond so
affected, (i) extend the maturity date of any Bond, or reduce the rate or extend
the time of payment of interest thereon, or reduce the principal amount thereof,
or reduce any premium payable upon the redemption thereof, or extend or reduce
the amount of any mandatory redemption requirement, (ii) deprive such Registered
Owner of the lien hereof on the Revenues pledged hereunder and on the Trust
Estate, (iii) decrease the amounts payable by the Company under Section 6.4 of
the Loan Agreement, (iv) reduce the aggregate principal amount of Bonds the
Registered Owners of which are required to approve any such supplement or
amendment to this Indenture, (v) increase the percentage of the aggregate
principal amount of Bonds the Registered Owners of which are required to direct
the Trustee to accelerate the maturity of the Bonds, or (vi) provide a privilege
or priority of any Bond over any other Bond.
 
(c)  Effective Date of Amendment.
 
The Trustee shall establish a record date for purposes of approval of any such
amendment or supplement described in subsections (a) and (b) of this
Section 9.2, and shall cause notice of such record date and such proposed
amendment to be given to the Owners in the same manner as notices of redemption
are given by the Trustee. Such notice shall briefly set forth the nature of the
proposed amendment and shall state that copies thereof are on file at the
designated office of the Trustee for inspection by all Registered Owners. If,
within sixty (60) days (or such longer period as shall be prescribed by the
Company in a written notice to the Trustee and the Issuer) following the mailing
of such notice, the Registered Owners of the requisite aggregate principal
amount of the Bonds Outstanding at the time of the record date established for
such purpose shall have consented to and approved such amendment, no Registered
Owner of any Bond shall have any right to object to any of the terms and
provisions contained therein, or the operation thereof, or in any manner to
question the propriety of the execution thereof, or to enjoin or restrain the
parties to such amendment from adopting the same or from taking any action
pursuant to the provisions thereof. Upon receipt of the consent of the
Registered Owners of the requisite aggregate principal amount of the Bonds
Outstanding, the Issuer and the Trustee may execute such amendment.
 
The consent of a Registered Owner shall be evidenced by an instrument executed
by such Registered Owner, delivered to the Trustee, which instrument shall refer
to the proposed amendment described in said notice and shall specifically
consent to and approve such amendment. Any consent given by a Registered Owner
as of such record date shall be irrevocable for a period of six (6) months from
the date such consent is given, and shall be conclusive and binding upon all
future Registered Owners of the same Bond during such period. Such consent may
be revoked at any time after six (6) months from the date such consent was given
by such Registered Owner or by a successor in title, by filing written notice
thereof with the Issuer, the Company and the Trustee, but such revocation shall
not be effective if the Registered Owners of the requisite aggregate principal
amount of the Bonds Outstanding have, prior to the attempted revocation,
consented to and approved such amendment.
 
Notwithstanding any provision herein to the contrary, no amendment to this
Indenture which affects the rights or obligations of the Trustee shall be
effective against the Trustee without its written consent.
 
Section 9.3.  Amendments to Loan Agreement. 
 
The Loan Agreement may be amended by written agreement of the Issuer and the
Company and with the written consent of the Trustee, provided that no amendment
may be made which would adversely affect the rights of some but less than all
Outstanding Bonds without the consent of (a) the Registered Owners of not less
than a majority in aggregate principal amount of the Bonds then Outstanding and
(b) the Registered Owners of not less than a majority in aggregate principal
amount of the Bonds so affected; and no amendment may be made which would
(i) decrease the amounts payable under the Loan Agreement as Installment Loan
Payments; (ii) change any date of payment or prepayment provisions under the
Loan Agreement; or (iii) change the amendment provisions of the Loan Agreement
without the consent of all of the Registered Owners of the Bonds adversely
affected thereby, and provided further that the Loan Agreement may be amended by
written agreement of the Issuer and the Company and with the written consent of
the Trustee, but not the Owners, in order to make conforming changes with
respect to amendments made to this Indenture pursuant to Section 9.1(d) or (e).
 
Section 9.4.  Right to Payment. 
 
Notwithstanding any other provisions in this Indenture to the contrary, the
right of the Owner of any Bond to receive payment of the principal of, and the
premium, if any, and interest on, such Bond, on or after the respective due
dates expressed herein, or to institute suit for the enforcement of any such
payment on or after such respective dates, will not be impaired or affected
without the consent of such Owner.
 
ARTICLE X  
 
Defeasance
 
Section 10.1.  Defeasance. 
 
If the Issuer or Company shall pay or cause to be paid, or there shall be
otherwise paid or provision for payment made to or for the Owners from time to
time of the Bonds, the principal of, premium, if any, and interest due or to
become due thereon on the dates and in the manner stipulated therein, and shall
pay or cause to be paid to the Trustee all sums of money due or to become due
according to the provisions hereof and if all other liabilities of the Company
under the Loan Agreement shall have been satisfied, then these presents and the
estate and rights hereby granted shall cease, determine and be void, whereupon
the lien of this Indenture shall be canceled and discharged (except with respect
to moneys held by the Trustee hereunder for the payment of Bonds as aforesaid,
and the rights and immunities of the Issuer and the Trustee hereunder), and upon
written request of the Issuer or the Company, the Trustee shall execute and
deliver to the Issuer such instruments in writing as shall be required by the
Issuer or the Company to cancel and discharge the lien hereof and thereof, and
reconvey, release, assign and deliver unto the Issuer and the Company,
respectively, the estate, right, title and interest in and to any and all
property conveyed, assigned or pledged to the Trustee or otherwise subject to
the lien of this Indenture.
 
Any Bond shall be deemed to be paid within the meaning of this Section 10.1 when
payment of the principal of and premium, if any, on such Bond, plus interest
thereon to the due date thereof (whether such due date be by reason of maturity
or upon redemption prior to maturity as provided in this Indenture or
otherwise), either (i) shall have been made or caused to be made in accordance
with the terms thereof, or (ii) shall have been provided by irrevocably
depositing with the Trustee, in trust for the benefit of and subject to a
security interest in favor of the owner of such Bond, and irrevocably setting
aside exclusively for such payment on such due date, (1) moneys sufficient to
make such payment, or (2) Government Obligations (provided that in the opinion
of Bond Counsel delivered to the Trustee and the Issuer such deposit of
Government Obligations will not adversely affect the exclusion from gross income
for federal income tax purposes of interest on the Bonds or cause any of the
Bonds to be classified as “arbitrage bonds” within the meaning of Section 148 of
the Code) maturing as to principal and interest in such amounts and on such
dates as will (together with any moneys held under clause (1)), in the written
opinion to the Trustee from a firm of certified public accountants not
unsatisfactory to the Trustee, provide sufficient moneys without reinvestment to
make such payment, and if all necessary and proper fees, compensation and
expenses of the Trustee pertaining to the Bonds with respect to which such
deposit is made and all other liabilities of the Company under the Loan
Agreement shall have been paid or the payment thereof provided for to the
satisfaction of the Trustee. At such time as a Bond shall be deemed to be paid
hereunder, as aforesaid, it shall no longer be secured by or entitled to the
benefits of this Indenture, except for the purposes set forth in Sections 2.7
and 2.8 hereof and any such payment from such moneys or Government Obligations
on the date or dates specified at the time of such deposit.
 
Notwithstanding the foregoing, in the case of Bonds which are to be redeemed
prior to the maturity date, no deposit under clause (ii) of the immediately
preceding paragraph shall be deemed a payment of such Bonds as aforesaid until
proper notice of redemption of such Bonds shall have been previously given in
accordance with Article V hereof, or until the Company, on behalf of the Issuer,
shall have given the Trustee, in form satisfactory to the Trustee, irrevocable
written instructions:
 
(a)  stating the redemption date when the principal (and premium, if any) of
each such Bond is to be paid (which may be any redemption date permitted by this
Indenture); and
 
(b)  to call for redemption pursuant to this Indenture any Bonds to be redeemed
prior to the maturity date pursuant to (a) hereof.
 
In the case of Bonds which are not to be redeemed within the next succeeding
sixty (60) days, the Trustee shall mail, as soon as practicable, in the manner
prescribed by Article V hereof, a notice to the Owners of such Bonds that the
deposit required by (ii) above has been made with the Trustee and that said
Bonds are deemed to have been paid in accordance with this Section 10.1 and
stating the redemption or maturity date upon which moneys are to be available
for the payment of the redemption price on or principal of said Bonds.
 
Any moneys so deposited with the Trustee as provided in this Section 10.1 may at
the written direction of the Company also be invested and reinvested in
Government Obligations, maturing in the written opinion of a firm of certified
public accountants delivered and not unsatisfactory to the Trustee in the
amounts and on the dates as hereinbefore set forth, and all income from all
Government Obligations in the hands of the Trustee pursuant to this Section 10.1
which, in the written opinion to the Trustee from a firm of certified public
accountants not unsatisfactory to the Trustee, is not required for the payment
of the Bonds and interest and premium, if any, thereon with respect to which
such moneys are deposited, shall be deposited in the Debt Service Fund as and
when collected for use and application as are other moneys deposited in that
fund.
 
Anything in Article IX hereof to the contrary notwithstanding, if moneys or
Government Obligations have been deposited or set aside with the Trustee
pursuant to this Section 10.1 for the payment of the principal of, premium, if
any, and interest on the Bonds and the principal of, premium, if any, and
interest on such Bonds shall not have in fact been actually paid in full, no
amendment to the provisions of this Section 10.1 shall be made without the
consent of the Owner of each of the Bonds affected thereby.
 
If an agreement with a Securities Depository as described in Section 2.13 hereof
is then in effect and such agreement provides for the Company to obtain a CUSIP
number in the event of a partial refunding or redemption of the Bonds and the
authentication of a new Bond for the refunded or redeemed Bonds, then the
Company shall comply with the provisions of such agreement.
 
Section 10.2.  Effect of Defeasance. 
 
Notwithstanding anything stated to the contrary in this Article, no defeasance
hereunder shall relieve the Trustee of any duty with respect to, or discharge or
terminate the provisions hereof with respect to, the payment, transfer,
purchase, exchange, registration or redemption of Bonds.
 
ARTICLE XI  
 
Miscellaneous Provisions
 
Section 11.1.  Limitations on Recourse; Immunity of Certain Persons. 
 
No recourse shall be had for any claim based on this Indenture or the Bonds
against any past, present or future member, officer, official or employee of the
Issuer, either directly or through the Issuer or any such successor body, under
any constitutional provision, statute or rule of law or by the enforcement of
any assessment or penalty or otherwise, all such liability and all such claims
being hereby expressly waived and released as a condition of, and as
consideration for, the execution of this Indenture and the issuance of the
Bonds. The Bonds are payable solely from the Revenues pledged hereunder and
other moneys held by the Trustee hereunder for such purpose. The Issuer shall be
conclusively deemed to have complied with all of its covenants and other
obligations hereunder, including but not limited to those set forth in
Articles III and VI hereof, upon requiring the Company in the Loan Agreement to
agree to perform such Issuer covenants and other obligations (excepting only any
approvals or consents permitted or required to be given by the Issuer hereunder,
and any exceptions to the performance by the Company of the Issuer’s covenants
and other obligations hereunder, as may be contained in the Loan Agreement).
However, nothing contained in any such agreement in the Loan Agreement shall
prevent the Issuer from time to time, in its discretion, from performing any
such covenants or other obligations. The Issuer shall have no liability for any
failure to fulfill, or breach by the Company of, the Company’s obligations under
the Bonds, this Indenture, the Loan Agreement, or otherwise, including without
limitation the Company’s obligation to fulfill the Issuer’s covenants and other
obligations under this Indenture.
 
Section 11.2.  No Rights Conferred on Others. 
 
Nothing herein contained shall confer any right upon any Person other than the
parties hereto, the Company and the Registered Owners of the Bonds.
 
Section 11.3.  Illegal, Etc. Provisions Disregarded. 
 
If any term or provision of this Indenture or the Bonds or the application
thereof for any reason or circumstances shall to any extent be held invalid or
unenforceable, the remaining provisions or the application of such term or
provision to persons and situations other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision hereof and thereof shall be valid and enforced to the fullest extent
permitted by law.
 
Section 11.4.  Substitute Publication of Notice. 
 
If for any reason it shall be impossible to make publication of any notice
required hereby in a newspaper or newspapers, then such publication in lieu
thereof as shall be made with the approval of the Trustee shall constitute a
sufficient publication of such notice.
 
Section 11.5.  Mailed Notice. 
 
All notices required or authorized to be given to the Company, the Issuer and
the Trustee pursuant to this Indenture shall be in writing and shall be given as
provided herein or delivered by hand or overnight courier service or mailed by
first class, registered or certified mail, return receipt requested, postage
prepaid, or sent by telecopy with evidence of receipt confirmed to the sender,
to the following address:
 
(a)  to the Company, to:
 
The York Water Company
130 East Market Street
Box 15089
York, PA 17405-7089
Attention: President and CEO
Telecopy No. (717) 852-0058


(b)  to the Issuer, to:
 
York County Industrial Development Authority
144 Roosevelt Avenue
York, PA 17404
Attention: Secretary
Telecopy No. (717) 843-8837


(c)  to the Trustee, to:
 
Manufacturers and Traders Trust Company
213 Market Street
Harrisburg, PA 17101
Attention: Corporate Trust Department
Telecopy No. (717) 231-2615


or to such other addresses as may from time to time be furnished to the parties,
effective upon the receipt of notice thereof given as set forth above.
 
Section 11.6.  Governing Law. 
 
This Indenture shall be governed, in all respects including validity,
interpretation and effect by, and shall be enforceable in accordance with, the
laws of the United States of America and of the Commonwealth.
 
Section 11.7.  Successors and Assigns. 
 
All the covenants, promises and agreements in this Indenture contained by or on
behalf of the Issuer or by or on behalf of the Trustee shall bind and inure to
the benefit of their respective successors and assigns, whether so expressed or
not.
 
Section 11.8.  Action by Company. 
 
Any requirement imposed by this Indenture or the Loan Agreement on the Issuer
may, if not performed by the Issuer, be performed by the Company and such
performance by the Company shall constitute compliance with the requirements of
this Indenture or the Loan Agreement as if performed by the Issuer.
 
Section 11.9.  Headings and Subheadings for Convenience Only. 
 
The table of contents and descriptive headings and subheadings in this Indenture
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
 
Section 11.10.  Counterparts. 
 
This Indenture may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original; but such counterparts shall
together constitute but one and the same instrument.
 
Section 11.11.  Additional Notices to Rating Agencies. 
 
The Trustee hereby agrees that if at any time (a) there is a change in the
Trustee (b) there are any amendments to the Indenture or the Loan Agreement or
(c) all or any part of the principal of the Bonds is paid, the Trustee shall use
its best efforts to promptly give notice as provided in Section 11.5 hereof of
any such event to each Rating Agency then maintaining a rating on the Bonds,
which notice in the case of an event described in clause (b) above shall include
a copy of any such amendment. The agreement contained in this paragraph is made
as a matter of courtesy and accommodation only and the Trustee shall have no
liability to any person for any failure to comply therewith.
 
Section 11.12.  Insurance Provisions.
 
The following provisions shall apply to the Bonds so long as the principal and
interest on the Bonds are guaranteed by Bond Insurer through the Bond Insurance
Policy; provided that the following provisions shall not be applicable upon the
failure of the Bond Insurer to pay or perform under the Bond Insurance Policy or
upon the bankruptcy or insolvency of the Bond Insurer:


(a)  Notices.
 
(i)  The notice addresses for the Bond Insurer and the Fiscal Agent, as defined
below, are as follows:
 
(1)  Bond Insurer:
 
Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
Attention: Risk Management


(2)  Fiscal Agent:
 
U.S. Bank Trust National Association
100 Wall Street
19th Floor
New York, New York 10005
Attention: Corporate Trust Department


(ii)  Reporting Requirements. The Bond Insurer shall be provided with the
following:
 
(1)  Notice of the redemption, other than mandatory sinking fund redemption, of
any of the Bonds, or of any advance refunding of the Bonds, including the
principal amount and maturities thereof;
 
(2)  Notice of the downgrading by any rating agency of the Company’s underlying
rating, or the underlying rating on the Bonds or any parity obligations, to
“non-investment grade”;
 
(3)  Notice of any material events pursuant to Rule 15c2-12 under the Securities
Exchange Act of 1934, as amended; and
 
(4)  Such additional information as the Bond Insurer may reasonably request from
time to time.
 
(b)  Amendments and Supplements. Any amendment or supplement to the Indenture or
the Loan Agreement shall be subject to the prior written consent of the Bond
Insurer. Any rating agency rating the Bonds must receive notice of each
amendment and a copy thereof at least 15 days in advance of its execution or
adoption. The Bond Insurer shall be provided with a full transcript of all
proceedings relating to the execution of any such amendment or supplement.
 
(c)  Defeasance Provisions. Notwithstanding the provisions of Article X of this
Indenture, Bonds will not be defeased by making investments except as provided
below, and to the extent permitted under the applicable laws of the
Commonwealth:
 
Only cash, direct non-callable obligations of the United States of America and
securities fully and unconditionally guaranteed as to the timely payment of
principal and interest by the United States of America, to which direct
obligation or guarantee the full faith and credit of the United States of
America has been pledged, Refcorp interest strips, CATS, TIGRS, STRPS, or
defeased municipal bonds rated AAA by S&P or Aaa by Moody’s (or any combination
of the foregoing) shall be used to effect defeasance of the Bonds unless the
Bond Insurer otherwise approves. In the event of an advance refunding, the
Company shall cause to be delivered (i) a verification report of an independent
nationally recognized certified public accountant verifying the sufficiency of
the escrow deposit agreement (which shall be acceptable in form and substance to
the Bond Insurer); (ii) an opinion of nationally recognized bond counsel
addressed to the Bond Insurer to the effect that the Bonds are no longer
Outstanding under the Indenture; and (iii) a certificate of discharge of the
Trustee with respect to the Bonds, each verification and defeasance shall be
acceptable in form and substance to the Bond Insurer, and shall be addressed to
the Issuer, the Company, the Trustee and the Bond Insurer. The Bond Insurer
shall be provided with final drafts of the above-referenced documentation prior
to the funding of the escrow. The Bonds shall be deemed Outstanding unless and
until they are in fact paid and retired or the above criteria are met. If a
forward supply contract is employed in connection with the refunding, (i) such
verification report shall expressly state that the adequacy of the escrow to
accomplish the refunding relies solely on the initial escrowed investments and
the maturing principal thereof and interest income thereon and does not assume
performance under or compliance with the forward supply contract, and (ii) the
applicable escrow agreement shall provide that in the event of any discrepancy
or difference between the terms of the forward supply contract and the escrow
agreement (or the authorizing document, if no separate escrow agreement is
utilized), the terms of the escrow agreement or authorizing document, if
applicable, shall be controlling.


(d)  Third Party Beneficiary. The Bond Insurer is hereby explicitly recognized
as being a third-party beneficiary hereunder with the power to enforce any
right, remedy or claim conferred, given or granted hereunder.
 
(e)  Investment Securities. Notwithstanding the definition of Investment
Securities contained in Article I of this Indenture, the following obligations
(together with those set forth in subparagraph (c) above) will constitute
Investment Securities for all purposes other than defeasance, to the extent
permitted under the applicable laws of the Commonwealth:
 
(i)  Direct obligations of the United States of America and securities fully and
unconditionally guaranteed as to the timely payment of principal and interest by
the United States of America (“U.S. Government Securities”).
 
(ii)  Direct obligations* of the following federal agencies which are fully
guaranteed by the full faith and credit of the United States of America:
 
(1)  Export-Import Bank of the United States - Direct obligations and fully
guaranteed certificates of beneficial interest
 
(2)  Federal Housing Administration - debentures
 
(3)  General Services Administration - participation certificates
 
(4)  Government National Mortgage Association (“GNMAs”) - guaranteed
mortgage-backed securities and guaranteed participation certificates
 
(5)  Small Business Administration - guaranteed participation certificates and
guaranteed pool certificates
 
(6)  U.S. Department of Housing & Urban Development - local authority bonds
 
(7)  U.S. Maritime Administration - guaranteed Title XI financings
 
(8)  Washington Metropolitan Area Transit Authority - guaranteed transit bonds
 
(iii)  Direct obligations* of the following federal agencies which are not fully
guaranteed by the faith and credit of the United States of America:
 
(1)  Federal National Mortgage Association (“FNMAs”) - senior debt obligations
rated Aaa by Moody’s and AAA by S&P
 
(2)  Federal Home Loan Mortgage Corporation (“FHLMCs”) - participation
certificates and senior debt obligations rated Aaa by Moody’s and AAA by S&P
 
(3)  Federal Home Loan Banks - consolidated debt obligations
 
(4)  Student Loan Marketing Association - debt obligations
 
(5)  Resolution Funding Corporation - debt obligations


* The following are explicitly excluded from the securities enumerated in (ii)
and (iii):
 

(i)  
All derivative obligations, including without limitation inverse floaters,
residuals, interest-only, principal-only and range notes;

(ii)  
Obligations that have a possibility of returning a zero or negative yield if
held to maturity;

(iii)  
Obligations that do not have a fixed par value or those whose terms do not
promise a fixed dollar amount at maturity or call date; and

(iv)  
Collateralized Mortgage-Backed Obligations (“CMOs”).

 
 
(iv)  Direct, general obligations of any state of the United States of America
or any subdivision or agency thereof whose uninsured and unguaranteed general
obligation debt is rated, at the time of purchase, A2 or better by Moody’s and A
or better by S&P, or any obligation fully and unconditionally guaranteed by any
state, subdivision or agency whose uninsured and unguaranteed general obligation
debt is rated, at the time of purchase, A2 or better by Moody’s and A or better
by S&P.
 
(v)  Commercial paper (having original maturities of not more than 270 days)
rated, at the time of purchase, P-1 by Moody’s and A-1 or better by S&P.
 
(vi)  Certificates of deposit, savings accounts, deposit accounts or money
market deposits in amounts that are continuously and fully insured by the
Federal Deposit Insurance Corporation (“FDIC”), including the Bank Insurance
Fund and the Savings Association Insurance Fund.
 
(vii)  Certificates of deposit, deposit accounts, federal funds or bankers’
acceptances (in each case having maturities of not more than 365 days following
the date of purchase) of any domestic commercial bank or United States branch
office of a foreign bank, provided that such bank’s short-term certificates of
deposit are rated P-1 by Moody’s and A-1 or better by S&P (not considering
holding company ratings).
 
(viii)  Investments in money-market funds rated AAAm or AAAm-G by S&P.
 
(ix)  State-sponsored investment pools rated AA- or better by S&P.
 
(x)  Repurchase agreements that meet the following criteria:
 
(1)  A master repurchase agreement or specific written repurchase agreement,
substantially similar in form and substance to the Public Securities Association
or Bond Market Association master repurchase agreement, governs the transaction.
 
(2)  Acceptable providers shall consist of (i) registered broker/dealers subject
to Securities Investors’ Protection Corporation (“SIPC”) jurisdiction or
commercial banks insured by the FDIC, if such broker/dealer or bank has an
uninsured, unsecured and unguaranteed rating of A3/P-1 or better by Moody’s and
A-/A-1 or better by S&P, or (ii) domestic structured investment companies
approved by the Bond Insurer and rated Aaa by Moody’s and AAA by S&P.
 
(3)  The repurchase agreement shall require termination thereof if the
counterparty’s ratings are suspended, withdrawn or fall below A3 or P-1 from
Moody’s, or A- or A-1 from S&P. Within ten (10) days, the counterparty shall
repay the principal amount plus any accrued and unpaid interest on the
investments.
 
(4)  The repurchase agreement shall limit acceptable securities to U.S.
Government Securities and to the obligations of GNMA, FNMA or FHLMC described in
(ii)(4), (iii)(1) and (iii)(2) above. The fair market value of the securities in
relation to the amount of the repurchase obligation, including principal and
accrued interest, is equal to a collateral level of at least 104% for U.S.
Government Securities and 105% for GNMAs, FNMAs or FHLMCs. The repurchase
agreement shall require (i) the Trustee or the Agent (as defined below) to value
the collateral securities no less frequently than weekly, (ii) the delivery of
additional securities if the fair market value of the securities is below the
required level on any valuation date, and (iii) liquidation of the repurchase
securities if any deficiency in the required percentage is not restored within
two (2) business days of such valuation.
 
(5)  The repurchase securities shall be delivered free and clear of any lien to
the “Trustee” or to an independent third party acting solely as agent (“Agent”)
for the Trustee, and such Agent is (i) a Federal Reserve Bank, or (ii) a bank
which is a member of the FDIC and which has combined capital, surplus and
undivided profits or, if appropriate, a net worth, of not less than $50 million,
and the Trustee shall have received written confirmation from such third party
that such third party holds such securities, free and clear of any lien, as
agent for the Trustee.
 
(6)  A perfected first security interest in the repurchase securities shall be
created for the benefit of the Trustee, and the issuer and the Trustee shall
receive an opinion of counsel as to the perfection of the security interest in
such repurchase securities and any proceeds thereof.
 
(7)  The repurchase agreement shall have a term of one year or less, or shall be
due on demand.
 
(8)  The repurchase agreement shall establish the following as events of
default, the occurrence of any of which shall require the immediate liquidation
of the repurchase securities, unless the Bond Insurer directs otherwise:
 
(a) insolvency of the broker/dealer or commercial bank serving as the
counterparty under the repurchase agreement;


(b) failure by the counterparty to remedy any deficiency in the required
collateral level or to satisfy the margin maintenance call under item (x)(4)
above; or


(c) failure by the counterparty to repurchase the repurchase securities on the
specified date for repurchase.


(xi)  Investment agreements (also referred to as guaranteed investment
contracts) that meet the following criteria:
 
(1)  A master agreement or specific written investment agreement governs the
transaction.
 
(2)  Acceptable providers of uncollateralized investment agreements shall
consist of (i) domestic FDIC-insured commercial banks, or U.S. branches of
foreign banks, rated at least Aa2 by Moody’s and AA by S&P; (ii) domestic
insurance companies rated Aaa by Moody’s and AAA by S&P; and (iii) domestic
structured investment companies approved by the Bond Insurer and rated Aaa by
Moody’s and AAA by S&P.
 
(3)  Acceptable providers of collateralized investment agreements shall consist
of (i) registered broker/dealers subject to SIPC jurisdiction, if such
broker/dealer has an uninsured, unsecured and unguaranteed rating of A1 or
better by Moody’s and A+ or better by S&P; (ii) domestic FDIC-insured commercial
banks, or U.S. branches of foreign banks, rated at least A1 by Moody’s and A+ by
S&P; (iii) domestic insurance companies rated at least A1 by Moody’s and A+ by
S&P; and (iv) domestic structured investment companies approved by the Bond
Insurer and rated Aaa by Moody’s and AAA by S&P. Required collateral levels
shall be as set forth in (xi)(6) below.
 
(4)  The investment agreement shall provide that if the provider’s ratings fall
below Aa3 by Moody’s or AA- by S&P, the provider shall within ten (10) days
either (i) repay the principal amount plus any accrued interest on the
investment; or (ii) deliver Permitted Collateral as provided below.
 
(5)  The investment agreement must provide for termination thereof if the
provider’s ratings are suspended, withdrawn or fall below A3 from Moody’s or A-
from S&P. Within ten (10) days, the provider shall repay the principal amount
plus any accrued interest on the agreement, without penalty.
 
(6)  The investment agreement shall provide for the delivery of collateral
described in (i) or (ii) below (“Permitted Collateral”) which shall be
maintained at the following collateralization levels at each valuation date:
 
(i)  U.S. Government Securities at 104% of principal plus accrued interest; or
 
(ii)  Obligations of GNMA, FNMA or FHLMC (described in (ii)(4), (iii)(1) and
(iii)(2) above) at 105% of principal and accrued interest.
 
(7)  The investment agreement shall require the Trustee or Agent to determine
the market value of the Permitted Collateral not less than weekly and notify the
investment agreement provider on the valuation day of any deficiency. Permitted
Collateral may be released by the Trustee to the provider only to the extent
that there are excess amounts over the required levels. Market value, with
respect to collateral, may be determined by any of the following methods:
 
(i)  the last quoted “bid” price as shown in Bloomberg, Interactive Data
Systems, Inc., The Wall Street Journal or Reuters;
 
(ii)  valuation as performed by a nationally recognized pricing service, whereby
the valuation method is based on a composite average of various bid prices; or
 
(iii)  the lower of two bid prices by nationally recognized dealers. Such
dealers or their parent holding companies shall be rated investment grade and
shall be market makers in the securities being valued.
 
(8)  Securities held as Permitted Collateral shall be free and clear of all
liens and claims of third parties, held in a separate custodial account and
registered in the name of the Trustee or the Agent.
 
(9)  The provider shall grant the Trustee or the Agent a perfected first
security interest in any collateral delivered under an investment agreement. For
investment agreements collateralized initially and in connection with the
delivery of Permitted Collateral under (xi)(6) above, the Trustee and the Bond
Insurer shall receive an opinion of counsel as to the perfection of the security
interest in the collateral.
 
(10)  The investment agreement shall provide that moneys invested under the
agreement must be payable and putable at par to the Trustee without condition,
breakage fee or other penalty, upon not more than two (2) business days’ notice,
or immediately on demand for any reason for which the funds invested may be
withdrawn from the applicable fund or account established under the authorizing
document, as well as the following:
 
(i)  In the event of a deficiency in the debt service account;
 
(ii)  Upon acceleration after an event of default;
 
(iii)  Upon refunding of the bonds in whole or in part;
 
(iv)  Reduction of the debt service reserve requirement for the bonds; or
 
(v)  If a determination is later made by a nationally recognized bond counsel
that investments must be yield-restricted.
 
Notwithstanding the foregoing, the agreement may provide for a breakage fee or
other penalty that is payable in arrears and not as a condition of a draw by the
Trustee if the issuer’s obligation to pay such fee or penalty is subordinate to
its obligation to pay debt service on the bonds and to make deposits to the debt
service reserve fund.


(11)  The investment agreement shall establish the following as events of
default, the occurrence of any of which shall require the immediate liquidation
of the investment securities, unless:
 
(i)  Failure of the provider or the guarantor (if any) to make a payment when
due or to deliver Permitted Collateral of the character, at the times or in the
amounts described above;
 
(ii)  Insolvency of the provider or the guarantor (if any) under the investment
agreement;
 
(iii)  Failure by the provider to remedy any deficiency with respect to required
Permitted Collateral;
 
(iv)  Failure by the provider to make a payment or observe any covenant under
the agreement;
 
(v)  The guaranty (if any) is terminated, repudiated or challenged; or
 
(vi)  Any representation of warranty furnished to the Trustee or the issuer in
connection with the agreement is false or misleading.
 
(12)  The investment agreement must incorporate the following general criteria:
 
(i)  “Cure periods” for payment default shall not exceed two (2) business days;
 
(ii)  The agreement shall provide that the provider shall remain liable for any
deficiency after application of the proceeds of the sale of any collateral,
including costs and expenses incurred by the Trustee or the Bond Insurer;
 
(iii)  Neither the agreement or guaranty agreement, if applicable, may be
assigned (except to a provider that would otherwise be acceptable under these
guidelines) or amended without the prior consent of the Bond Insurer;
 
(iv)  If the investment agreement is for a debt service reserve fund,
reinvestments of funds shall be required to bear interest at a rate at least
equal to the original contract rate.
 
(v)  The provider shall be required to immediately notify the Bond Insurer and
the Trustee of any event of default or any suspension, withdrawal or downgrade
of the provider’s ratings;
 
(vi)  The agreement shall be unconditional and shall expressly disclaim any
right of set-off or counterclaim;
 
(vii)  The agreement shall require the provider to submit information reasonably
requested by the Bond Insurer, including balance invested with the provider,
type and market value of collateral and other pertinent information.
 
(xii)  Forward delivery agreements in which the securities delivered mature on
or before each interest payment date (for debt service or debt service reserve
funds) or draw down date (construction funds) that meet the following criteria:
 
(1)  A specific written investment agreement governs the transaction.
 
(2)  Acceptable providers shall be limited to (i) any registered broker/dealer
subject to the Securities Investors’ Protection Corporation jurisdiction, if
such broker/dealer or bank has an uninsured, unsecured and unguaranteed
obligation rated A3/P-1 or better by Moody’s and A-/A-1 or better by S&P; (ii)
any commercial bank insured by the FDIC, if such bank has an uninsured,
unsecured and unguaranteed obligation rated A3/P-1 or better by Moody’s and
A-/A-1 or better by S&P; and (iii) domestic structured investment companies
approved by the Bond Insurer and rated Aaa by Moody’s and AAA by S&P.
 
(3)  The forward delivery agreement shall provide for termination or assignment
(to a qualified provider hereunder) of the agreement if the provider’s ratings
are suspended, withdrawn or fall below A3 or P-1 from Moody’s or A- or A-1 from
S&P. Within ten (10) days, the provider shall fulfill any obligations it may
have with respect to shortfalls in market value. There shall be no breakage fee
payable to the provider in such event.
 
(4)  Permitted securities shall include the investments listed in 1, 2 and 3
above.
 
(5)  The forward delivery agreement shall include the following provisions:
 
(i)  The permitted securities must mature at least one (1) business day before a
debt service payment date or scheduled draw. The maturity amount of the
permitted securities must equal or exceed the amount required to be in the
applicable fund on the applicable valuation date.
 
(ii)  The agreement shall include market standard termination provisions,
including the right to terminate for the provider’s failure to deliver
qualifying securities or otherwise to perform under the agreement. There shall
be no breakage fee or penalty payable to the provider in such event.
 
(iii)  Any breakage fees shall be payable only on debt service payment dates and
shall be subordinated to the payment of debt service and debt service reserve
fund replenishments.
 
(iv)  The provider must submit at closing a bankruptcy opinion to the effect
that upon any bankruptcy, insolvency or receivership of the provider, the
securities will not be considered to be a part of the provider’s estate, and
otherwise acceptable to the Bond Insurer.
 
(v)  The agreement may not be assigned (except to a provider that would
otherwise be acceptable under these guidelines) or amended without the prior
written consent of the Bond Insurer.
 
(xiii)  Forward delivery agreements in which the securities delivered mature
after the funds may be required but provide for the right of the issuer or the
Trustee to put the securities back to the provider under a put, guaranty or
other hedging arrangement, only with the prior written consent of the Bond
Insurer.
 
(xiv)  Maturity of investments shall be governed by the following:
 
(1)  Investments of monies (other than reserve funds) shall be in securities and
obligations maturing not later than the dates on which such monies will be
needed to make payments.
 
(2)  Investments shall be considered as maturing on the first date on which they
are redeemable without penalty at the option of the holder or the date on which
the Trustee may require their repurchase pursuant to repurchase agreements.
 
(3)  Investments of monies in reserve funds not payable upon demand shall be
restricted to maturities of five years or less.
 
(f)  Claim Procedure. So long as the Bond Insurance Policy remains in full force
and effect, the following provisions shall apply to the Bonds:
 
(i)  If, on the third day preceding any interest payment date for the Bonds
there is not on deposit with the Trustee sufficient moneys available to pay all
principal of and interest on the Bonds due on such date, the Trustee shall
immediately notify the Bond Insurer and U.S. Bank Trust National Association,
New York, New York or its successor as its Fiscal Agent (the “Fiscal Agent”) of
the amount of such deficiency. If, by said interest payment date, the Issuer has
not provided the amount of such deficiency, the Trustee shall simultaneously
make available to the Bond Insurer and to the Fiscal Agent the registration
books for the Bonds maintained by the Trustee. In addition:
 
(1)  The Trustee shall provide the Bond Insurer with a list of the Bondholders
entitled to receive principal or interest payments from the Bond Insurer under
the terms of the Bond Insurance Policy and shall make arrangements for the Bond
Insurer and its Fiscal Agent (1) to mail checks or drafts to Bondholders
entitled to receive full or partial interest payments from the Bond Insurer and
(2) to pay principal of the Bonds surrendered to the Fiscal Agent by the
Bondholders entitled to receive full or partial principal payments from the Bond
Insurer; and
 
(2)  The Trustee shall, at the time it makes the registration books available to
the Bond Insurer pursuant to (i) above, notify Bondholders entitled to receive
the payment of principal of or interest on the Bonds from the Bond Insurer (1)
as to the fact of such entitlement, (2) that the Bond Insurer will remit to them
all or part of the interest payments coming due subject to the terms of the Bond
Insurance Policy, (3) that, except as provided in paragraph (ii) below, in the
event that any Bondholder is entitled to receive full payment of principal from
the Bond Insurer, such Bondholder must tender his Bond with the instrument of
transfer in the form provided on the Bond executed in the name of the Bond
Insurer, and (4) that, except as provided in paragraph (ii) below, in the event
that such Bondholder is entitled to receive partial payment of principal from
the Bond Insurer, such Bondholder must tender his Bond for payment first to the
Trustee, which shall note on such Bond the portion of principal paid by the
Trustee, and then, with an acceptable form of assignment executed in the name of
the Bond Insurer, to the Fiscal Agent, which will then pay the unpaid portion of
principal to the Bondholder subject to the terms of the Bond Insurance Policy.
 
(ii)  In the event that the Trustee has notice that any payment of principal of
or interest on a Bond has been recovered from a Bondholder pursuant to the
United States Bankruptcy Code by a trustee in bankruptcy in accordance with the
final, nonappealable order of a court having competent jurisdiction, the Trustee
shall, at the time it provides notice to the Bond Insurer, notify all
Bondholders that in the event that any Bondholder’s payment is so recovered,
such Bondholder will be entitled to payment from the Bond Insurer to the extent
of such recovery, and the Trustee shall furnish to the Bond Insurer its records
evidencing the payments of principal of and interest on the Bonds which have
been made by the Trustee and subsequently recovered from Bondholders, and the
dates on which such payments were made.
 
(iii)  The Bond Insurer shall, to the extent it makes payment of principal of or
interest on the Bonds, become subrogated to the rights of the recipients of such
payments in accordance with the terms of the Bond Insurance Policy and, to
evidence such subrogation, (i) in the case of subrogation as to claims for past
due interest, the Trustee shall note the Bond Insurer’s rights as subrogee on
the registration books maintained by the Trustee upon receipt from the Bond
Insurer of proof of the payment of interest thereon to the Bondholders of such
Bonds and (ii) in the case of subrogation as to claims for past due principal,
the Trustee shall note the Bond Insurer’s rights as subrogee on the registration
books for the Bonds maintained by the Trustee upon receipt of proof of the
payment of principal thereof to the Bondholders of such Bonds. Notwithstanding
anything in this authorizing document or the Bonds to the contrary, the Trustee
shall make payment of such past due interest and past due principal directly to
the Bond Insurer to the extent that the Bond Insurer is a subrogee with respect
thereto.
 
(g)  Reimbursement of Expenses. The Company shall pay or reimburse the Bond
Insurer for any and all charges, fees, costs, and expenses that the Bond Insurer
may reasonably pay or incur in connection with the following: (i) the
administration, enforcement, defense, or preservation of any rights or security
hereunder or under any other transaction document; (ii) the pursuit of any
remedies hereunder, under any other transaction document, or otherwise afforded
by law or equity, (iii) any amendment, waiver, or other action with respect to
or related to the Loan Agreement or any other transaction document whether or
not executed or completed; (iv) the violation by the Company of any law, rule,
or regulation or any judgment, order or decree applicable to it; (v) any
advances or payments made by the Bond Insurer to cure defaults of the Company
under the transaction documents; or (vi) any litigation or other dispute in
connection with the Loan Agreement, any other transaction document, or the
transactions contemplated hereby or thereby, other than amounts resulting from
the failure of the Bond Insurer to honor its payment obligations under the
Policy. The Bond Insurer reserves the right to charge a reasonable fee as a
condition to executing any amendment, waiver, or consent proposed in respect of
the Indenture, the Loan Agreement or any other transaction document. The
obligations of the Company to the Bond Insurer shall survive discharge and
termination of the Indenture and the Loan Agreement.
 
(h)  Reorganization.
 
(i)  The Company agrees that, in the event of a Reorganization, unless otherwise
consented to by the Bond Insurer, the obligations of the Company under, and in
respect of, the Bonds, the Indenture, and the Loan Agreement shall be assumed
by, and shall become direct and primary obligations of, a Regulated Utility
Company. The Company shall have delivered to the Bond Insurer a certificate of
the president, any vice president or the treasurer and an opinion of counsel
acceptable to the Bond Insurer each stating that such Reorganization complies
with this section.
 
(ii)  For purposes of paragraph (i) above, the following terms not otherwise
defined herein, shall have the following meanings:
 
“Regulated Utility Company” means a corporation, partnership, limited
partnership, joint venture, limited liability company, limited liability
partnership or other entity engaged in the transmission and distribution of
water, and which is regulated by the applicable public service commissions in
all of the states which comprise its service area.


“Reorganization” means any reorganization of the Company or its affiliates, or
any transfer of a substantial portion of the assets of the Company, in each case
as a result of which any of the Company ceases to be a Regulated Utility
Company.


(i)  Assignment of Loan Agreement. The Company shall not assign the Loan
Agreement or any of its duties or obligations thereunder without the prior
written consent of the Bond Insurer.
 

--
950597.7 10/31/06


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer and Trustee have caused this Indenture of Trust
to be executed in their respective corporate names and caused their respective
corporate seals to be hereunto affixed and attested by their respective duly
authorized officers or representatives, as of the day first above written.
 
 

       
YORK COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
 
Attest:  
   
 
By: /s/J. Kenetha Hansen
By:   /s/John W. Krout   J. Kenetha Hansen John W. Krout   Assistant Secretary
Chairman

 
 

       
MANUFACTURERS AND TRADERS TRUST COMPANY, as Trustee
 
Attest:  
   
 
By: /s/Adnan Ahmad
By:   /s/Bernard V. Kelly, Jr.  Adnan Ahmad Bernard V. Kelly, Jr.   Corporate
Trust Officer Vice President, Corporate Trust Officer








 

950597.7 10/31/06


--------------------------------------------------------------------------------


 